U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26016 PALMETTO BANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 74-2235055 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East North Street, Greenville, South Carolina 29601 (Address of principal executive offices) (Zip Code) (800) 725–2265 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Nonaccelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at July 22, 2013 Common stock, $0.01 par value 12,772,344 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 69 Item 4. Controls and Procedures 70 PART II - OTHER INFORMATION Item 1. Legal Proceedings 70 Item 1A. Risk Factors 70 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 70 Item 3. Defaults Upon Senior Securities 70 Item 4. Mine Safety Disclosures 70 Item 5. Other Information 71 Item 6. Exhibits 71 SIGNATURES 72 PART I - FINANCIAL INFORMATION Item 1. Financial Statements PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Balance Sheets (dollars in thousands, except per share data) June 30, December 31, (unaudited) Assets Cash and cash equivalents Cash and due from banks $ 62,668 $ 101,385 Total cash and cash equivalents 62,668 101,385 Federal Home Loan Bank stock, at cost 1,380 1,811 Investment securities available for sale, at fair value 246,501 264,502 Mortgage loans held for sale 2,934 6,114 Other loans held for sale - 776 Loans, gross 741,355 738,282 Less: allowance for loan losses ) ) Loans, net 724,137 720,457 Premises and equipment, net 24,052 24,796 Accrued interest receivable 3,502 3,910 Foreclosed real estate 8,296 10,911 Deferred tax asset, net 1,273 - Other assets 10,479 10,794 Total assets $ 1,085,222 $ 1,145,456 Liabilities and shareholders' equity Liabilities Deposits Noninterest-bearing $ 188,197 $ 179,695 Interest-bearing 770,644 843,547 Total deposits 958,841 1,023,242 Retail repurchase agreements 18,312 15,357 Accrued interest payable 148 450 Other liabilities 8,805 8,027 Total liabilities 986,106 1,047,076 Shareholders' equity Preferred stock - par value $0.01 per share; authorized 2,500,000 shares; none issued and outstanding - - Common stock - par value $0.01 per share; authorized 75,000,000 shares; 12,772,344 and 12,754,045 issued and outstanding at June 30, 2013 and December 31, 2012, respectively 127 127 Capital surplus 143,975 143,342 Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders' equity 99,116 98,380 Total liabilities and shareholders' equity $ 1,085,222 $ 1,145,456 See Notes to Consolidated Financial Statements 1 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Income (Loss) (dollars in thousands, except per share data) (unaudited) For the three months ended June 30, Interest income Interest earned on cash and cash equivalents $ 24 $ 72 Dividends received on Federal Home Loan Bank stock 21 13 Interest earned on investment securities available for sale State and municipal (nontaxable) 75 669 Collateralized mortgage obligations (taxable) 434 387 Other mortgage-backed (taxable) 262 207 SBA loan-backed (taxable) 193 49 Interest and fees earned on loans 9,719 10,025 Total interest income 10,728 11,422 Interest expense Interest expense on deposits 502 1,339 Interest expense on retail repurchase agreements 1 - Total interest expense 503 1,339 Net interest income 10,225 10,083 Provision for loan losses 670 8,450 Net interest income after provision for loan losses 9,555 1,633 Noninterest income Service charges on deposit accounts, net 1,603 1,669 Fees for trust, investment management and brokerage services 905 870 Mortgage-banking 564 832 Automatic teller machine 259 248 Bankcard services 64 57 Investment securities gains, net 331 9,859 Other 511 428 Total noninterest income 4,237 13,963 Noninterest expense Salaries and other personnel 5,310 5,335 Occupancy 1,047 1,064 Furniture and equipment 918 834 Professional services 556 424 FDIC deposit insurance assessment 358 446 Marketing 338 374 Foreclosed real estate writedowns and expenses 2,280 6,966 Loss (gain) on other loans held for sale ) 2,406 Loan workout 240 158 Other 1,190 1,227 Total noninterest expense 11,911 19,234 Income (loss) before provision for income taxes 1,881 ) Provision for income taxes 382 3,511 Net income (loss) $ 1,499 $ ) Common and per share data Net income (loss) - basic $ 0.12 $ ) Net income (loss) - diluted 0.12 ) Cash dividends - - Book value 7.76 7.04 Weighted average common shares outstanding - basic 12,652,355 12,638,160 Weighted average common shares outstanding - diluted 12,737,369 12,638,160 See Notes to Consolidated Financial Statements 2 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Income (Loss) (dollars in thousands, except per share data) (unaudited) For the six months ended June 30, Interest income Interest earned on cash and cash equivalents $ 59 $ 123 Dividends received on Federal Home Loan Bank stock 21 25 Interest earned on investment securities available for sale State and municipal (nontaxable) 169 1,584 Collateralized mortgage obligations (taxable) 865 896 Other mortgage-backed (taxable) 493 419 SBA loan-backed (taxable) 447 49 Interest and fees earned on loans 19,538 20,351 Total interest income 21,592 23,447 Interest expense Interest expense on deposits 1,397 2,732 Interest expense on retail repurchase agreements 1 1 Total interest expense 1,398 2,733 Net interest income 20,194 20,714 Provision for loan losses 1,020 11,150 Net interest income after provision for loan losses 19,174 9,564 Noninterest income Service charges on deposit accounts, net 3,157 3,343 Fees for trust, investment management and brokerage services 1,674 1,589 Mortgage-banking 1,135 1,633 Automatic teller machine 489 489 Bankcard services 124 119 Investment securities gains, net 331 9,859 Other 1,072 861 Total noninterest income 7,982 17,893 Noninterest expense Salaries and other personnel 10,408 10,943 Occupancy 2,114 2,328 Furniture and equipment 1,818 1,725 Professional services 983 890 FDIC deposit insurance assessment 728 1,097 Marketing 480 562 Foreclosed real estate writedowns and expenses 2,732 8,334 Loss (gain) on other loans held for sale ) 2,534 Loan workout 452 387 Other 2,897 2,365 Total noninterest expense 22,286 31,165 Income (loss) before provision for income taxes 4,870 ) Provision for income taxes 1,195 4,028 Net income (loss) $ 3,675 $ ) Common and per share data Net income (loss) - basic $ 0.29 $ ) Net income (loss) - diluted 0.29 ) Cash dividends - - Book value 7.76 7.04 Weighted average common shares outstanding - basic 12,651,565 12,637,990 Weighted average common shares outstanding - diluted 12,709,620 12,637,990 See Notes to Consolidated Financial Statements 3 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Income (Loss) (in thousands) (unaudited) For the three months ended June 30, For the six months ended June 30, Net income (loss) $ 1,499 $ ) $ 3,675 $ ) Other comprehensive income (loss), before tax Investment securities available for sale Increase (decrease) in net unrealized gains ) 607 ) ) Reclassification adjustment of gains included in net income (loss) Decrease in net unrealized gains on investment securities available for sale ) Other comprehensive loss, before tax ) Benefit for income taxes related to items of other comprehensive loss Other comprehensive loss, net of tax ) Comprehensive income (loss) $ ) $ ) $ 103 $ ) See Notes to Consolidated Financial Statements 4 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Changes in Shareholders' Equity (dollars in thousands) (unaudited) Accumulated Shares of other common Common Capital Accumulated comprehensive stock stock surplus deficit loss, net Total Balance at December 31, 2011 12,726,388 $ 127 $ 142,233 $ ) $ ) $ 103,482 Net loss ) ) Other comprehensive loss, net of tax ) ) Compensation expense related to stock options granted under equity award plans 250 250 Common stock issued related to restricted stock granted under equity award plans, net of forfeitures 25,633 362 362 Other changes 19 Balance at June 30, 2012 12,752,040 $ 127 $ 142,845 $ ) $ ) $ 89,772 Balance at December 31, 2012 12,754,045 $ 127 $ 143,342 $ ) $ ) $ 98,380 Net income 3,675 3,675 Other comprehensive loss, net of tax ) ) Compensation expense related to stock options granted under equity award plans 244 244 Common stock issued related to restricted stock granted under equity award plans 18,298 389 389 Other changes 1 Balance at June 30, 2013 12,772,344 $ 127 $ 143,975 $ ) $ ) $ 99,116 See Notes to Consolidated Financial Statements 5 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (in thousands) (unaudited) For the six months ended June 30, Operating Activities Net income (loss) $ 3,675 $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation 1,277 1,330 Amortization of unearned discounts / premiums on investment securities available for sale, net 2,927 2,586 Deferred income tax expense 912 Increase in income tax refunds receivable - ) Provision for loan losses 1,020 11,150 Gain on sales of mortgage loans held for sale, net ) ) Gain on sales of SBA loans ) - Loss (gain) on other loans held for sale ) 2,534 Writedowns, gains and losses on sales of foreclosed real estate, net 2,569 8,077 Investment securities gains, net ) ) Originations of mortgage loans held for sale ) ) Proceeds from sales of mortgage loans held for sale 39,179 42,778 Proceeds from sales of SBA loans 2,222 - Proceeds from sales of other loans held for sale 1,102 13,718 Compensation expense on equity based awards 633 612 Decrease in interest receivable and other assets, net 723 Increase (decrease) in interest payable and other liabilities, net 476 ) Net cash provided by operating activities 19,852 25,957 Investing Activities Proceeds from sales of investment securities available for sale 28,559 151,864 Proceeds from maturities of investment securities available for sale 2,915 2,700 Purchases of investment securities available for sale ) ) Repayments on investment securities available for sale 31,709 31,242 Proceeds from redemption of Federal Home Loan Bank stock 431 1,318 Repayments on other loans held for sale - 70 (Increase) decrease in gross loans, net ) 10,353 Proceeds on sale of foreclosed real estate 1,517 9,064 Purchases of premises and equipment, net ) ) Net cash provided by investing activities 2,877 30,556 Financing Activities Increase in transaction, money market and savings deposit accounts, net 28,633 15,028 Decrease in time deposit accounts, net ) ) Increase (decrease) in retail repurchase agreements, net 2,955 ) Net cash used for financing activities ) ) Net change in cash and due from banks ) 49,411 Cash and due from banks at beginning of period 101,385 102,952 Cash and due from banks at end of period $ 62,668 $ 152,363 Supplemental cash flow disclosures Cash paid and received during the period for: Cash paid for interest expense $ 1,700 $ 2,770 Income tax paid, net 272 510 Significant noncash activities Decrease in net unrealized gains on investment securities available for sale, net of tax ) ) Loans transferred from gross loans to other loans held for sale 2,015 19,722 Loans transferred from gross loans to foreclosed real estate, at fair value 1,471 2,347 Loans transferred from other loans held for sale to gross loans, at fair value - 1,318 Loans transferred from other loans held for sale to foreclosed real estate, at fair value - 1,814 See Notes to Consolidated Financial Statements 6 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Notes To Consolidated Financial Statements 1. Summary of Significant Accounting Policies Nature of Operations Palmetto Bancshares, Inc. is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for The Palmetto Bank (the “Bank”), which began operations in 1906. The Bank specializes in offering personalized community banking services to individuals and small to mid-size businesses including Retail Banking (including mortgage loans, credit cards and indirect automobile loans), Commercial Banking (including Small Business Administration (“SBA”) loans, Business Banking, Corporate Banking, Treasury Management and Merchant Services) and Wealth Management services (including Trust, Investments, Private Banking, Financial Planning and Insurance) throughout our primary market area of northwest South Carolina (commonly referred to as the “Upstate”). Principles of Consolidation / Basis of Presentation The accompanying Consolidated Financial Statements include the accounts of Palmetto Bancshares, Inc., the Bank and subsidiaries of the Bank (also collectively referred to as the “Company,” “we,” “us” or “our” ). In management’s opinion, all significant intercompany accounts and transactions have been eliminated in consolidation, and all adjustments necessary for a fair presentation of the financial condition and results of operations for the periods presented have been included. Any such adjustments are of a normal and recurring nature. Assets held by the Company in a fiduciary or agency capacity for clients are not included in the Company’s Consolidated Financial Statements because those items do not represent assets of the Company. The accounting and financial reporting policies of the Company conform, in all material respects, to accounting principles generally accepted in the United States of America (“GAAP”) and to general practices within the financial services industry. The Consolidated Financial Statements at and for the three and six months ended June 30, 2013 and 2012 contained in this Quarterly Report on Form 10-Q have not been audited by our independent registered public accounting firm. The Consolidated Financial Statements have been prepared in accordance with GAAP for interim financial information and with the instructions to Form 10-Q adopted by the Securities and Exchange Commission (the “SEC”). Accordingly, the Consolidated Financial Statements do not include all of the information and footnotes required by GAAP for complete financial statements and should be read in conjunction with the Consolidated Financial Statements and notes thereto for the year ended December 31, 2012 included in our Annual Report on Form 10-K filed with the SEC on March 1, 2013 (the “2012 Annual Report on Form 10-K”). Subsequent Events Subsequent events are events or transactions that occur after the balance sheet date but before financial statements are issued. Recognized subsequent events are events or transactions that provide additional evidence about conditions that existed at the date of the balance sheet including the estimates inherent in the process of preparing financial statements. Unrecognized subsequent events are events that provide evidence about conditions that did not exist at the date of the balance sheet but arose after that date. The Company has reviewed events occurring through the issuance date of the Consolidated Financial Statements and no subsequent events have occurred requiring accrual or disclosure in these financial statements other than those included herein. Business Segments Operating segments are components of an enterprise about which separate financial information is available and evaluated regularly by the Company’s chief operating decision makers in deciding how to allocate resources and assess performance. Public enterprises are required to report a measure of segment profit or loss, certain specific revenue and expense items for each segment, segment assets and information about the way that the operating segments were determined, among other items. 7 The Company considers business segments by analyzing distinguishable components that are engaged in providing individual products, services or groups of related products or services and that are subject to risks and returns that are different from those of other business segments. When determining whether products and services are related, the Company considers the nature of the products or services, the nature of the production processes, the type or class of client for which the products or services are designed and the methods used to distribute the products or provide the services. For the past several years, we have been realigning our organizational structure and more specifically delineating our lines of business for improved accountability and “go-to-market” strategies. The Company has financial information for certain of these lines of business, but the content of this information indicates these other lines of business do not constitute reportable segments. Accordingly, at June 30, 2013 the Company had one reportable operating segment, banking. Use of Estimates In preparing the Consolidated Financial Statements, the Company’s management makes estimates and assumptions that impact the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates and for the periods indicated in the Consolidated Financial Statements. Actual results could differ from these estimates and assumptions. Therefore, the results of operations for the three and six months ended June 30, 2013 are not necessarily indicative of the results of operations that may be expected in future periods. Reclassifications Certain amounts previously presented in our Consolidated Financial Statements for prior periods have been reclassified to conform to current classifications. All such reclassifications had no impact on the prior periods’ net loss, comprehensive loss or shareholders’ equity as previously reported. Recently Adopted Authoritative Pronouncements In December 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-11 Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities (“ASU 2011-11”) to enhance disclosures about financial instruments and derivative instruments that are subject to offsetting (“netting”) in balance sheets. ASU 2011-11 requires disclosure of both gross information and net information about instruments and transactions eligible for offset or subject to an agreement similar to a master netting agreement. In addition to the quantitative disclosures, entities also are required to provide a description of rights of setoff associated with recognized assets and recognized liabilities subject to enforceable master netting arrangements or similar agreements. The Company adopted ASU 2011-11 on January 1, 2013. The required disclosures are to be provided retrospectively for all comparative periods presented. The adoption of ASU 2011-11 did not have a material impact on the Company’s financial position, results of operations or cash flows. In January 2013, the FASB issued ASU 2013-01 Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (“ASU 2013-01”) to address implementation issues regarding the scope of ASU 2011-11 related to disclosures about offsetting assets and liabilities. The amendments clarify that ASU 2011-11 only applies to certain derivatives accounted for in accordance with the Derivatives and Hedging topic of ASC 2011-11 including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements and securities borrowing and securities lending transactions that are either offset or subject to an enforceable master netting arrangement or similar agreement. The amendments were effective for the Company on January 1, 2013. The adoption of ASU 2013-01 did not have a material impact on the Company’s financial position, results of operations or cash flows. In February 2013, the FASB issued ASU 2013-02 Comprehensive Income (Topic 220): Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income (“ASU 2013-02”) to address the reporting of amounts reclassified out of accumulated other comprehensive income. Specifically, the amendments do not change the current requirements for reporting net income or other comprehensive income in financial statements. However, the amendments do require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, in certain circumstances an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income. The Company adopted the provisions of ASU 2013-02 on January 1, 2013. 8 Recently Issued Authoritative Pronouncements In July 2013, the FASB issued ASU 2013-10 Derivatives and Hedging (Topic 815): Inclusion of the Fed Funds Effective Swap Rate (or Overnight Index Swap Rate) as a Benchmark Interest Rate for Hedge Accounting Purposes to provide guidance on the risks that are permitted to be hedged in a fair value or cash flow hedge. Among those risks for financial assets and financial liabilities is the risk of changes in a hedged item’s fair value or a hedged transaction’s cash flows attributable to changes in the designated benchmark interest rate (referred to as interest rate risk). The provisions are effective prospectively for qualifying new or redesignated hedging relationships entered into on or after July 17, 2013. In July 2013, the FASB issued ASU 2013-11 Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists to provide guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists thereby reducing diversity in practice. The amendments in ASU 2013-11 are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. Early adoption is permitted. The amendments are to be applied prospectively to all unrecognized tax benefits that exist at the effective date with retrospective application permitted. The Company does not expect the adoption of ASU 2013-10 and ASU 2013-11 to have a material impact on its financial position, results of operations and cash flows. 2. Cash and Cash Equivalents Required Reserve Balances The Federal Reserve Act requires each depository institution to maintain cash reserves against certain liabilities. The Bank reports these liabilities to the Board of Governors of the Federal Reserve System (the “Federal Reserve”) on a weekly basis and maintains reserves on these liabilities with a 30-day lag. For the maintenance period ended on July 10, 2013, based on reported liabilities from May 28, 2013 through June 10, 2013, the Federal Reserve required the Bank to maintain reserves of $13.3 million. After taking into consideration the Bank’s levels of vault cash, reserves of $3.9 million were maintained with the Federal Reserve. Concentrations and Restrictions In an effort to manage counterparty risk, the Company generally does not sell federal funds to other financial institutions. Federal funds are essentially uncollateralized overnight loans. The Company regularly evaluates the risk associated with the counterparties to these potential transactions to ensure that it would not be exposed to any significant risks with regard to cash and cash equivalent balances if it were to sell federal funds. Restricted cash and cash equivalents pledged as collateral relative to bankcard and public fund agreements totaled $705 thousand and $704 thousand at June 30, 2013 and December 31, 2012, respectively. 9 3. Investment Securities Available for Sale The following tables summarize the amortized cost, gross unrealized gains and losses included in accumulated other comprehensive income (loss) and fair values of investment securities available for sale at the dates indicated (in thousands). At June 30, 2013 and December 31, 2012, the Company did not have any investment securities classified as trading or held-to-maturity. June 30, 2013 Amortized cost Gross unrealized gains Gross unrealized losses Fair value State and municipal $ 8,270 $ 206 $ ) $ 8,403 Collateralized mortgage obligations (federal agencies) 111,617 101 ) 108,203 Other mortgage-backed (federal agencies) 89,514 163 ) 89,215 SBA loan-backed (federal agency) 40,455 291 ) 40,680 Total investment securities available for sale $ 249,856 $ 761 $ ) $ 246,501 December 31, 2012 Amortized cost Gross unrealized gains Gross unrealized losses Fair value State and municipal $ 11,247 $ 283 $ - $ 11,530 Collateralized mortgage obligations (federal agencies) 122,444 1,219 ) 123,508 Other mortgage-backed (federal agencies) 62,581 1,328 ) 63,817 SBA loan-backed (federal agency) 65,828 182 ) 65,647 Total investment securities available for sale $ 262,100 $ 3,012 $ ) $ 264,502 The following tables summarize securities in each category of investment securities available for sale that were in an unrealized loss position at the dates indicated (dollars in thousands). June 30, 2013 Less than 12 months 12 months or longer Total # Fair value Gross unrealized losses # Fair value Gross unrealized losses # Fair value Gross unrealized losses State and municipal 1 $ 1,012 $ 73 - $ - $ - 1 $ 1,012 $ 73 Collateralized mortgage obligations (federal agencies) 23 95,167 3,494 6 2,962 21 29 98,129 3,515 Other mortgage-backed (federal agencies) 16 45,276 416 1 3,363 46 17 48,639 462 SBA loan-backed (federal agency) 2 4,530 54 1 1,270 12 3 5,800 66 Total investment securities available for sale 42 $ 145,985 $ 4,037 8 $ 7,595 $ 79 50 $ 153,580 $ 4,116 December 31, 2012 Less than 12 months 12 months or longer Total # Fair value Gross unrealized losses # Fair value Gross unrealized losses # Fair value Gross unrealized losses Collateralized mortgage obligations (federal agencies) 7 $ 23,301 $ 109 9 $ 9,547 $ 46 16 $ 32,848 $ 155 Other mortgage-backed (federal agencies) 3 14,586 92 - - - 3 14,586 92 SBA loan-backed (federal agency) 6 25,115 363 - - - 6 25,115 363 Total investment securities available for sale 16 $ 63,002 $ 564 9 $ 9,547 $ 46 25 $ 72,549 $ 610 Other-Than-Temporary Impairment Based on our other-than-temporary impairment analysis at June 30, 2013, we concluded that gross unrealized losses detailed in the preceding table were not other-than-temporarily impaired as of that date. Ratings The following table summarizes Moody’s ratings of investment securities available for sale, based on fair value, at June 30, 2013. An “Aaa” rating is based not only on the credit of the issuer but may also include consideration of the structure of the securities and the credit quality of the collateral. State and Collateralized mortgage obligations (federal Other mortgage-backed (federal SBA loan-backed (federal municipal agencies) agencies) agency) Aaa - % 100 % 100 % 100 % Aa1 - A1 79 - - - Baa2 5 - - - Not rated 16 - - - Total 100 % 100 % 100 % 100 % 10 The following table summarizes Standard and Poor’s ratings of investment securities available for sale, based on fair value, at June 30, 2013. State and Collateralized mortgage obligations (federal Other mortgage-backed (federal SBA loan-backed (federal municipal agencies) agencies) agency) Aaa - % - % 1 % - % Aa+ - 100 99 100 Aa - Aa- 30 - - - Not rated 70 - - - Total 100 % 100 % 100 % 100 % All state and municipal securities were rated by either Moody’s or Standard and Poor’s at June 30, 2013. Maturities The following table summarizes the amortized cost and fair value of investment securities available for sale at June 30, 2013 by contractual maturity and estimated principal repayment distribution (in thousands). State and municipal securities are organized based on contractual maturity. Principal amounts on collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are not due at a single maturity date and are subject to early repayment based on prepayment activity of underlying loans. Therefore, collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are organized based on estimated cash flows using current prepayment assumptions. Amortized cost Fair value Due in one year or less $ 4,036 $ 4,103 Due after one year through five years 3,149 3,288 Due after five years through ten years 1,085 1,012 Due after ten years - - State and municipal 8,270 8,403 Due in one year or less 13,903 13,941 Due after one year through five years 17,419 17,076 Due after five years through ten years 80,295 77,186 Due after ten years - - Collateralized mortgage obligations (federal agencies) 111,617 108,203 Due in one year or less 213 230 Due after one year through five years 68,829 68,793 Due after five years through ten years 18,433 18,122 Due after ten years 2,039 2,070 Other mortgage-backed (federal agencies) 89,514 89,215 Due in one year or less - - Due after one year through five years 9,786 9,810 Due after five years through ten years 19,119 19,180 Due after ten years 11,550 11,690 SBA loan-backed (federal agency) 40,455 40,680 Total investment securities available for sale $ 249,856 $ 246,501 The weighted average duration of the investment securities available for sale portfolio was 3.8years, based on expected prepayment activity, at June 30, 2013. Pledged Investment securities were pledged as collateral for the following purposes at the dates indicated (in thousands). June 30, December 31, Public funds deposits $ 110,413 $ 106,642 Federal Reserve line of credit 1,427 1,583 Total $ 111,840 $ 108,225 11 4. Loans In the tables below, loan classes are based on the Federal Deposit Insurance Corporation’s (“FDIC”) classification code, and portfolio segments are an aggregation of those classes based on the methodology used to develop and document the allowance for loan losses. FDIC classification codes are based on the underlying loan collateral. The tabular disclosures in this Note include amounts related to other loans held for sale, which are reported separately from the Company’s gross loan portfolio on the Consolidated Balance Sheets and are subject to different accounting and reporting standards. Inclusion of other loans held for sale with the related disclosures for gross loans provides a more accurate and relevant picture of the Company’s credit exposures. Composition The following table summarizes gross loans and other loans held for sale, categorized by portfolio segment, at the dates indicated (dollars in thousands). June 30, 2013 December 31, 2012 Total % of total Total % of total Commercial real estate $ 449,619 60.6 % $ 459,212 62.1 % Single-family residential 170,735 23.0 168,180 22.8 Commercial and industrial 63,993 8.6 51,661 7.0 Consumer 48,480 6.6 50,574 6.8 Other 8,528 1.2 9,431 1.3 Total loans $ 741,355 100.0 % $ 739,058 100.0 % Less: other loans held for sale - ) Loans, gross $ 741,355 $ 738,282 Loans included in the preceding table are net of unearned income, charge-offs and unamortized deferred fees and costs on originated loans. Net unearned income and deferred fees totaled $449 thousand and $320 thousand at June 30, 2013 and December 31, 2012, respectively. Pledged To borrow from the Federal Home Loan Bank (the “FHLB”), members must pledge collateral. Acceptable collateral includes, among other types of collateral, a variety of loans including residential, multifamily, home equity lines and second mortgages as well as qualifying commercial loans. At June 30, 2013 and December 31, 2012, $201.0 million and $201.2 million of gross loans, respectively, were pledged to collateralize FHLB borrowings of which $81.5 million and $79.9 million, respectively, were available as lendable collateral. At June 30, 2013 and December 31, 2012, $2.2 million and $2.5 million, respectively, of loans were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank of which $2.0 million and $2.2 million, respectively, were available as lendable collateral. Concentrations The following table summarizes loans secured by commercial real estate, categorized by class, at June 30, 2013 (dollars in thousands). Total commercial real estate loans % of gross loans % of Bank's total regulatory capital Secured by commercial real estate Construction, land development, and other land loans $ 69,335 9.3 % 58.0 % Multifamily residential 11,196 1.5 9.4 Nonfarm nonresidential 369,088 49.8 308.8 Total loans secured by commercial real estate $ 449,619 60.6 % 376.2 % 12 The following table further categorizes loans secured by commercial real estate at June 30, 2013 (dollars in thousands). Total commercial real estate loans % of gross loans % of Bank's total regulatory capital Development commercial real estate loans Secured by: Land - unimproved (commercial or residential) $ 21,826 2.9 % 18.3 % Land development - commercial 6,941 0.9 5.8 Land development - residential 7,808 1.1 6.5 Commercial construction: Retail 4,173 0.6 3.5 Multifamily 524 0.1 0.4 Industrial and warehouse 766 0.1 0.6 Miscellaneous commercial 12,616 1.7 10.6 Total development commercial real estate loans 54,654 7.4 45.7 Existing and other commercial real estate loans Secured by: Hotel / motel 57,628 7.8 48.2 Retail 26,208 3.5 21.9 Office 10,936 1.5 9.2 Multifamily 11,196 1.5 9.4 Industrial and warehouse 8,387 1.1 7.0 Healthcare 14,223 1.9 11.9 Miscellaneous commercial 112,410 15.2 94.1 Residential construction - speculative 370 - 0.3 Total existing and other commercial real estate loans 241,358 32.5 202.0 Commercial real estate owner occupied and residential loans Secured by: Commercial - owner occupied 139,348 18.8 116.6 Commercial construction - owner occupied 7,397 1.0 6.2 Residential construction - contract 6,862 0.9 5.7 Total commercial real estate owner occupied and residential loans 153,607 20.7 128.5 Total loans secured by commercial real estate $ 449,619 60.6 % 376.2 % 13 Asset Quality The following table summarizes various internal credit quality indicators of gross loans, by class, at June 30, 2013 (in thousands). Construction, land development and other land loans Multifamily residential Nonfarm nonresidential Total commercial real estate Grade 1 $ - $ - $ - $ - Grade 2 - Grade 3 8,785 283 78,537 87,605 Grade 4 28,144 1,381 166,570 196,095 Grade W 8,432 9,342 64,670 82,444 Grade 5 2,021 - 20,326 22,347 Grade 6 5,078 181 37,066 42,325 Grade 7 803 - 1,615 2,418 Not risk rated* 16,072 9 304 16,385 Total $ 69,335 $ 11,196 $ 369,088 $ 449,619 * Consumer real estate loans, included within construction, land development and other land loans, are not risk rated in accordance with the Company's policy. Commercial and industrial Grade 1 $ 2,151 Grade 2 1,122 Grade 3 8,291 Grade 4 41,678 Grade W 5,938 Grade 5 864 Grade 6 3,416 Grade 7 480 Not risk rated 53 Total $ 63,993 Single-family residential revolving, open end loans Single-family residential closed end, first lien Single-family residential closed end, junior lien Total single-family residential loans Performing $ 60,777 $ 101,211 $ 4,067 $ 166,055 Nonperforming 912 3,494 274 4,680 Total $ 61,689 $ 104,705 $ 4,341 $ 170,735 Credit cards Consumer-other Total consumer Performing $ - $ 48,250 $ 48,250 Nonperforming 5 225 230 Total $ 5 $ 48,475 $ 48,480 Other Performing $ 8,527 Nonperforming 1 Total $ 8,528 14 The following table summarizes various internal credit quality indicators on gross loans and other loans held for sale, by class, at December 31, 2012 (in thousands). Construction, land development and other land loans Multifamily residential Nonfarm nonresidential Commercial real estate in other loans held for sale Total commercial real estate Grade 1 $ - $ - $ 2,643 $ - $ 2,643 Grade 2 - Grade 3 10,384 404 83,554 - 94,342 Grade 4 22,384 1,391 151,956 - 175,731 Grade W 6,735 2,431 73,306 - 82,472 Grade 5 3,354 7,183 28,910 - 39,447 Grade 6 4,000 246 38,328 - 42,574 Grade 7 2,780 - 1,801 776 5,357 Not risk rated* 16,486 4 156 - 16,646 $ 66,123 $ 11,659 $ 380,654 $ 776 $ 459,212 Less: Commercial real estate included in other loans held for sale ) Total $ 458,436 * Consumer real estate loans, included within construction, land development and other land loans, are not risk ratedin accordance with the Company's policy. Commercial and industrial Grade 1 $ 3,462 Grade 2 208 Grade 3 7,210 Grade 4 28,293 Grade W 7,330 Grade 5 677 Grade 6 3,701 Grade 7 732 Not risk rated 48 Total $ 51,661 Single-family residential revolving, open end loans Single-family residential closed end, first lien Single-family residential closed end, junior lien Total single-family residential loans Performing $ 58,935 $ 99,080 $ 4,608 $ 162,623 Nonperforming 816 4,442 299 5,557 Total $ 59,751 $ 103,522 $ 4,907 $ 168,180 Credit cards Consumer-other Total consumer Performing $ - $ 50,310 $ 50,310 Nonperforming 17 247 264 Total $ 17 $ 50,557 $ 50,574 Other Performing $ 9,429 Nonperforming 2 Total $ 9,431 The following tab le summarizes delinquencies, by class, at June 30, 2013 (in thousands). 30-89 days past due Greater than 90 days past due on nonaccrual Total past due Current Total loans Construction, land development and other land loans $ 218 $ 3,970 $ 4,188 $ 65,147 $ 69,335 Multifamily residential - 181 181 11,015 11,196 Nonfarm nonresidential 1,120 5,196 6,316 362,772 369,088 Total commercial real estate 1,338 9,347 10,685 438,934 449,619 Single-family real estate, revolving, open end loans 148 912 1,060 60,629 61,689 Single-family real estate, closed end, first lien 815 3,494 4,309 100,396 104,705 Single-family real estate, closed end, junior lien 42 274 316 4,025 4,341 Total single-family residential 1,005 4,680 5,685 165,050 170,735 Commercial and industrial 442 2,494 2,936 61,057 63,993 Credit cards - 5 5 - 5 All other consumer 189 225 414 48,061 48,475 Total consumer 189 230 419 48,061 48,480 Farmland - - - 3,182 3,182 Obligations of states and political subdivisions of the U.S. - - - 541 541 Other - 1 1 4,804 4,805 Total other - 1 1 8,527 8,528 Total loans, gross $ 2,974 $ 16,752 $ 19,726 $ 721,629 $ 741,355 Additional interest income of $193 thousand and $348 thousand would have been reported during the three and six months ended June 30, 2013, respectively, had loans classified as nonaccrual during the period performed in accordance with their current contractual terms. The Company’s earnings did not include this interest income. 15 The following table summarizes delinquencies, by class, at December 31, 2012 (in thousands). 30-89 days past due Greater than 90 days past due on nonaccrual Total past due Current Total loans Construction, land development and other land loans $ 175 $ 5,467 $ 5,642 $ 61,257 $ 66,899 Multifamily residential 245 - 245 11,414 11,659 Nonfarm nonresidential 4,574 3,732 8,306 372,348 380,654 Total commercial real estate 4,994 9,199 14,193 445,019 459,212 Single-family real estate, revolving, open end loans 245 816 1,061 58,690 59,751 Single-family real estate, closed end, first lien 1,441 4,442 5,883 97,639 103,522 Single-family real estate, closed end, junior lien 99 299 398 4,509 4,907 Total single-family residential 1,785 5,557 7,342 160,838 168,180 Commercial and industrial 395 826 1,221 50,440 51,661 Credit cards - 17 17 - 17 All other consumer 405 247 652 49,905 50,557 Total consumer 405 264 669 49,905 50,574 Farmland - - - 3,171 3,171 Obligations of states and political subdivisions of the U.S. - - - 739 739 Other 1 2 3 5,518 5,521 Total other 1 2 3 9,428 9,431 Total loans $ 7,580 $ 15,848 $ 23,428 $ 715,630 $ 739,058 Less: other loans held for sale - ) ) - ) Total loans, gross $ 7,580 $ 15,072 $ 22,652 $ 715,630 $ 738,282 Troubled Debt Restructurings. The following table summarizes the carrying balance of troubled debt restructurings at the dates indicated (in thousands). June 30, 2013 December 31, 2012 Performing Nonperforming Total Performing Nonperforming Total Loans, gross $ 26,747 $ 2,484 $ 29,231 $ 30,154 $ 3,124 $ 33,278 Other loans held for sale - Total troubled debt restructurings $ 26,747 $ 2,484 $ 29,231 $ 30,154 $ 3,124 $ 33,278 Loans classified as troubled debt restructurings may be removed from this status for disclosure purposes after a specified period of time if the restructured agreement specifies an interest rate equal to or greater than the rate that the lender was willing to accept at the time of the restructuring for a new loan with comparable risk, and the loan is performing in accordance with the terms specified by the restructured agreement. The following table summarizes troubled debt restructurings removed from this classificationduring the periods indicated (dollars in thousands). For the three months ended June 30, For the six months ended June 30, Carrying balance $ - $ 3,665 $ 5,842 $ 5,887 Count - 16 8 18 16 The following table summarizes, by class, loans that were modified resulting in troubled debt restructurings during the periods indicated (dollars in thousands). For the three months ended June 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Nonfarm nonresidential 2 $ 2,619 $ 2,619 1 $ 243 $ 243 Total commercial real estate 2 2,619 2,619 1 243 243 Single-family real estate - - - 1 70 70 Commercial and industrial - - - 1 206 206 Total loans 2 $ 2,619 $ 2,619 3 $ 519 $ 519 Less: other loans held for sale - Loans, gross 2 $ 2,619 $ 2,619 3 $ 519 $ 519 For the six months ended June 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Construction, land development and other land loans 1 $ 60 $ 60 1 $ 4,089 $ 4,089 Nonfarm nonresidential 2 2,619 2,619 6 1,811 1,811 Total commercial real estate 3 2,679 2,679 7 5,900 5,900 Single-family real estate - - - 1 70 70 Commercial and industrial - - - 2 421 416 Total loans 3 $ 2,679 $ 2,679 10 $ 6,391 $ 6,386 Less: other loans held for sale - Loans, gross 3 $ 2,679 $ 2,679 10 $ 6,391 $ 6,386 The following table summarizes, by type of concession, loans that were modified resulting in troubled debt restructurings during the periods indicated (dollars in thousands). For the three months ended June 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Term concession 2 $ 2,619 $ 2,619 3 $ 519 $ 519 Total loans 2 $ 2,619 $ 2,619 3 $ 519 $ 519 Less: other loans held for sale - Loans, gross 2 $ 2,619 $ 2,619 3 $ 519 $ 519 For the six months ended June 30, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Rate concession 1 $ 60 $ 60 - $ - $ - Term concession 2 2,619 2,619 4 4,608 4,608 Rate and term concessions - - - 6 1,783 1,778 Total loans 3 $ 2,679 $ 2,679 10 $ 6,391 $ 6,386 Less: other loans held for sale - Loans, gross 3 $ 2,679 $ 2,679 10 $ 6,391 $ 6,386 17 The following table summarizes, by class, loans that were modified resulting in troubled debt restructurings within the previous 12-month period for which there was a payment default during the periods indicated (dollars in thousands). For the three months ended June 30, For the six months ended June 30, Number of loans Recorded investment Number of loans Recorded investment Number of loans Recorded investment Number of loans Recorded investment Construction, land development and other land loans 1 $ 56 1 $ 488 1 $ 56 1 $ 488 Nonfarm nonresidential - - 2 406 - - 5 1,545 1 56 3 894 1 56 6 2,033 Single-family real estate - 1 46 Total loans 1 $ 56 3 $ 894 1 $ 56 7 $ 2,079 Less: other loans held for sale - Loans, gross 1 $ 56 3 $ 894 1 $ 56 7 $ 2,079 Impaired Loans. The following tables summarize the composition of impaired loans, including other loans held for sale, at the dates indicated (in thousands). June 30, 2013 Performing troubled debt restructured loans Nonperforming troubled debt restructured loans Nonperforming other loans Performing other loans Total Loans, gross $ 26,747 $ 2,484 $ 6,750 $ 10,593 $ 46,574 Total impaired loans $ 26,747 $ 2,484 $ 6,750 $ 10,593 $ 46,574 December 31, 2012 Performing troubled debt restructured loans Nonperforming troubled debt restructured loans Nonperforming other loans Performing other loans Total Loans, gross $ 30,154 $ 3,124 $ 2,628 $ 5,413 $ 41,319 Other loans held for sale - - 776 - 776 Total impaired loans $ 30,154 $ 3,124 $ 3,404 $ 5,413 $ 42,095 18 The following table summarizes the composition of and information relative to impaired loans, by class, at June 30, 2013 (in thousands). Loans, gross Recorded investment Unpaid principal balance Related allowance With no related allowance recorded: Construction, land development and other land loans $ 3,400 $ 6,660 Multifamily residential 181 239 Nonfarm nonresidential 22,703 28,967 Total commercial real estate 26,284 35,866 Single-family real estate, revolving, open end loans - - Single-family real estate, closed end, first lien 1,780 6,224 Single-family real estate, closed end, junior lien 29 29 Total single-family residential 1,809 6,253 Commercial and industrial 745 1,406 Consumer 8 8 Total impaired loans with no related allowance recorded $ 28,846 $ 43,533 With an allowance recorded: Construction, land development and other land loans $ 253 $ 253 $ 67 Multifamily residential - - - Nonfarm nonresidential 14,416 14,416 1,934 Total commercial real estate 14,669 14,669 2,001 Single-family real estate, revolving, open end loans 404 404 100 Single-family real estate, closed end, first lien 414 414 49 Single-family real estate, closed end, junior lien 170 170 60 Total single-family residential 988 988 209 Commercial and industrial 2,043 2,043 836 Consumer 28 28 4 Total impaired loans with an allowance recorded $ 17,728 $ 17,728 $ 3,050 Total: Construction, land development and other land loans $ 3,653 $ 6,913 $ 67 Multifamily residential 181 239 - Nonfarm nonresidential 37,119 43,383 1,934 Total commercial real estate 40,953 50,535 2,001 Single-family real estate, revolving, open end loans 404 404 100 Single-family real estate, closed end, first lien 2,194 6,638 49 Single-family real estate, closed end, junior lien 199 199 60 Total single-family residential 2,797 7,241 209 Commercial and industrial 2,788 3,449 836 Consumer 36 36 4 Total impaired loans $ 46,574 $ 61,261 $ 3,050 Interest income recognized on impaired loans during the three and six months ended June 30, 2013 was $454 thousand and $847 thousand, respectively. The average balance of total impaired loans was $46.0 million and $44.9 million for the same periods. 19 The following table summarizes the composition of and information relative to impaired loans, by class, at December 31, 2012 (in thousands). Loans, gross Other loans held for sale Total loans Recorded investment Unpaid principal balance Related allowance Recorded investment Unpaid principal balance Recorded investment Unpaid principal balance Related allowance With no related allowance recorded: Construction, land development and other land loans $ 3,732 $ 16,005 $ 776 $ 8,656 $ 4,508 $ 24,661 Multifamily residential - Nonfarm nonresidential 18,012 24,275 - - 18,012 24,275 Total commercial real estate 21,744 40,280 776 8,656 22,520 48,936 Single-family real estate, revolving, open end loans - Single-family real estate, closed end, first lien 1,963 6,408 - - 1,963 6,408 Single-family real estate, closed end, junior lien 31 31 - - 31 31 Total single-family residential 1,994 6,439 - - 1,994 6,439 Commercial and industrial 674 1,101 - - 674 1,101 Consumer 18 18 18 18 Total impaired loans with no related allowance recorded $ 24,430 $ 47,838 $ 776 $ 8,656 $ 25,206 $ 56,494 With an allowance recorded: Construction, land development and other land loans $ 254 $ 254 $ 68 $ 254 $ 254 $ 68 Multifamily residential 246 246 76 246 246 76 Nonfarm nonresidential 14,309 14,309 2,055 14,309 14,309 2,055 Total commercial real estate 14,809 14,809 2,199 14,809 14,809 2,199 Single-family real estate, revolving, open end loans 404 404 - 404 404 - Single-family real estate, closed end, first lien 707 707 54 707 707 54 Single-family real estate, closed end, junior lien 173 173 162 173 173 162 Total single-family residential 1,284 1,284 216 1,284 1,284 216 Commercial and industrial 776 776 58 776 776 58 Consumer 20 20 4 20 20 4 Total impaired loans with an allowance recorded $ 16,889 $ 16,889 $ 2,477 $ 16,889 $ 16,889 $ 2,477 Total: Construction, land development and other land loans $ 3,986 $ 16,259 $ 68 $ 776 $ 8,656 $ 4,762 $ 24,915 $ 68 Multifamily residential 246 246 76 - - 246 246 76 Nonfarm nonresidential 32,321 38,584 2,055 - - 32,321 38,584 2,055 Total commercial real estate 36,553 55,089 2,199 776 8,656 37,329 63,745 2,199 Single-family real estate, revolving, open end loans 404 404 - - - 404 404 - Single-family real estate, closed end, first lien 2,670 7,115 54 - - 2,670 7,115 54 Single-family real estate, closed end, junior lien 204 204 162 - - 204 204 162 Total single-family residential 3,278 7,723 216 - - 3,278 7,723 216 Commercial and industrial 1,450 1,877 58 - - 1,450 1,877 58 Consumer 38 38 4 - - 38 38 4 Total impaired loans $ 41,319 $ 64,727 $ 2,477 $ 776 $ 8,656 $ 42,095 $ 73,383 $ 2,477 20 Allowance for Loan Losses The following tables summarize the allowance for loan losses and recorded investment in gross loans, by portfolio segment, at the dates and for the periods indicated (in thousands). For the three months ended June 30, 2013 Commercial real estate Single-family residential Commercial and industrial Consumer Other Total Allowance for loan losses: Allowance for loan losses, beginning of period $ 11,614 $ 2,949 $ 1,890 $ 1,013 $ 4 $ 17,470 Provision for loan losses ) 352 559 35 52 670 Loan charge-offs 294 299 335 64 135 1,127 Loan recoveries 37 16 25 41 86 205 Net loans charged-off 257 283 310 23 49 922 Allowance for loan losses, end of period $ 11,029 $ 3,018 $ 2,139 $ 1,025 $ 7 $ 17,218 For the six months ended June 30, 2013 Commercial real estate Single-family residential Commercial and industrial Consumer Other Total Allowance for loan losses, beginning of period $ 12,317 $ 3,140 $ 1,264 $ 1,093 $ 11 $ 17,825 Provision for loan losses ) 251 1,214 18 135 1,020 Loan charge-offs 758 432 374 161 350 2,075 Loan recoveries 68 59 35 75 211 448 Net loans charged-off 690 373 339 86 139 1,627 Allowance for loan losses, end of period $ 11,029 $ 3,018 $ 2,139 $ 1,025 $ 7 $ 17,218 June 30, 2013 Individually evaluated for impairment $ 2,001 $ 209 $ 836 $ 4 $ - $ 3,050 Collectively evaluated for impairment 9,028 2,809 1,303 1,021 7 14,168 Allowance for loan losses, end of period $ 11,029 $ 3,018 $ 2,139 $ 1,025 $ 7 $ 17,218 June 30, 2013 Individually evaluated for impairment $ 40,953 $ 2,797 $ 2,788 $ 36 $ - $ 46,574 Collectively evaluated for impairment 408,666 167,938 61,205 48,444 8,528 694,781 Total loans, gross $ 449,619 $ 170,735 $ 63,993 $ 48,480 $ 8,528 $ 741,355 For the three months ended June 30, 2012 Commercial real estate Single-family residential Commercial and industrial Consumer Other Total Allowance for loan losses: Allowance for loan losses, beginning of period $ 15,771 $ 4,534 $ 1,901 $ 1,129 $ 53 $ 23,388 Provision for loan losses 8,226 625 ) 14 13 8,450 Loan charge-offs 11,470 1,880 228 118 158 13,854 Loan recoveries 25 29 89 45 106 294 Net loans charged-off 11,445 1,851 139 73 52 13,560 Allowance for loan losses, end of period $ 12,552 $ 3,308 $ 1,334 $ 1,070 $ 14 $ 18,278 For the six months ended June 30, 2012 Commercial real estate Single-family residential Commercial and industrial Consumer Other Total Allowance for loan losses, beginning of period $ 18,026 $ 4,488 $ 1,862 $ 1,209 $ 11 $ 25,596 Provision for loan losses 9,643 1,649 ) 114 78 11,150 Loan charge-offs 15,221 2,903 302 359 319 19,104 Loan recoveries 104 74 108 106 244 636 Net loans charged-off 15,117 2,829 194 253 75 18,468 Allowance for loan losses, end of period $ 12,552 $ 3,308 $ 1,334 $ 1,070 $ 14 $ 18,278 June 30, 2012 Individually evaluated for impairment $ 3,087 $ 158 $ 45 $ 5 $ - $ 3,295 Collectively evaluated for impairment 9,465 3,150 1,289 1,065 14 14,983 Allowance for loan losses, end of period $ 12,552 $ 3,308 $ 1,334 $ 1,070 $ 14 $ 18,278 June 30, 2012 Individually evaluated for impairment $ 40,299 $ 3,176 $ 1,518 $ 41 $ - $ 45,034 Collectively evaluated for impairment 401,289 169,861 47,335 51,775 8,692 678,952 Total loans, gross $ 441,588 $ 173,037 $ 48,853 $ 51,816 $ 8,692 $ 723,986 21 5. Other Loans Held for Sale and Valuation Allowance At December 31, 2012, other loans held for sale consisted of two commercial real estate loans that were sold during the second quarter 2013 at a gain of $326 thousand. The following table summarizes activity within other loans held for sale and the related valuation allowance at the dates and for the periods indicated (in thousands). Other loans held for sale, gross Valuation allowance on other loans held for sale Balance at December 31, 2012 $ 2,288 $ 1,512 Additions: SBA loans transferred to other loans held for sale 2,015 - Total additions 2,015 - Reductions: Proceeds from sales of other loans held for sale 2,614 1,512 Proceeds from sales of SBA loans 2,222 - Gain on sales of other loans held for sale ) - Gain on sales of SBA loans ) - Total reductions 4,303 1,512 Balance at June 30, 2013 $ - $ - Other loans held for sale, gross Valuation allowance on other loans held for sale Balance at December 31, 2011 $ 16,739 $ 2,561 Additions: Gross loans transferred to other loans held for sale related to branch sales 7,508 - Other gross loans transferred to other loans held for sale 12,214 - Writedowns on other loans held for sale included in valuation allowance, net - 100 Total additions 19,722 100 Reductions: Proceeds from sales of other loans held for sale 14,592 874 Transfers to foreclosed real estate 1,814 - Other loans held for sale transferred to gross loans 1,327 9 Direct writedowns on other loans held for sale 2,434 - Net paydowns 70 - Total reductions 20,237 883 Balance at June 30, 2012 $ 16,224 $ 1,778 6. Premises and Equipment, net The following table summarizes premises and equipment balances, net at the dates indicated (in thousands). June 30, December 31, Land $ 5,521 $ 5,581 Buildings 19,658 19,541 Leasehold improvements 3,740 4,309 Furniture and equipment 12,928 12,640 Software 5,185 4,971 Bank automobiles 95 95 Capital lease asset 1,378 1,378 Premises and equipment, gross $ 48,505 $ 48,515 Accumulated depreciation ) ) Premises and equipment, net $ 24,052 $ 24,796 At June 30, 2013, the Bank provided commercial and consumer banking products and services through 25 branches of which five were leased and 20 were owned. At June 30, 2013, the Bank also had six limited service offices located in retirement centers and a separate leased brokerage office. Depreciation expense for the three months ended June 30, 2013 and 2012 was $639 thousand and $549 thousand, respectively. Depreciation expense for the six months ended June 30, 2013 and 2012 was $1.3 million and $1.3 million, respectively. 7. Residential Mortgage-Banking Activities Residential mortgage loans serviced for the benefit of others amounted to $384.8 million and $388.7 million at June 30, 2013 and December 31, 2012, respectively, and are excluded from the Consolidated Balance Sheets since they are not owned by the Company. The book value of residential mortgage-servicing rights was $2.5 million and $2.6 million at June 30, 2013 and December 31, 2012, respectively. Residential mortgage-servicing rights are included in Other assets in the Consolidated Balance Sheets. The estimated fair value of residential mortgage-servicing rights was $3.4 million and $3.1 million at June 30, 2013 and December 31, 2012, respectively. 22 Residential Mortgage-Servicing Rights Activity The following table summarizes the changes in residential mortgage-servicing rights at the dates and for the periods indicated (in thousands). For the three months ended June 30, For the six months ended June 30, Mortgage-servicing rights portfolio, net of valuation allowance, beginning of period $ 2,575 $ 2,563 $ 2,584 $ 2,586 Capitalized mortgage-servicing rights 176 179 384 363 Mortgage-servicing rights portfolio amortization and impairment ) Mortgage-servicing rights portfolio, net of valuation allowance, end of period $ 2,525 $ 2,541 $ 2,525 $ 2,541 8. Foreclosed Real Estate and Repossessed Personal Property Composition The following table summarizes foreclosed real estate and repossessed personal property at the dates indicated (in thousands). Repossessed personal property is included in Other assets in the Consolidated Balance Sheets. June 30, December 31, Foreclosed real estate $ 8,296 $ 10,911 Repossessed personal property 33 81 Total foreclosed real estate and repossessed personal property $ 8,329 $ 10,992 Included in foreclosed real estate at June 30, 2013 were 77 developed residential lots with an aggregate net book value of $6.5 million in two separate communities related to one real estate development. Foreclosed Real Estate Activity The following table summarizes changes in foreclosed real estate at the dates and for the periods indicated (in thousands). For the three months ended June 30, For the six months ended June 30, Foreclosed real estate, beginning of period $ 11,057 $ 26,701 $ 10,911 $ 27,663 Plus: New foreclosed real estate 201 1,885 1,471 4,161 Less: Proceeds from sale of foreclosed real estate ) Plus: Gain on sale of foreclosed real estate 33 302 90 318 Less: Writedowns and losses charged to expense ) Foreclosed real estate, end of period $ 8,296 $ 14,683 $ 8,296 $ 14,683 9. Deposits Composition The following table summarizes the composition of deposits at the dates indicated (in thousands). June 30, December 31, Transaction deposits $ 503,644 $ 483,844 Money market deposits 130,416 129,708 Savings deposits 78,771 70,646 Time deposits $100,000 and greater 114,616 179,242 Time deposits less than $100,000 131,394 159,802 Total deposits $ 958,841 $ 1,023,242 23 At June 30, 2013 and December 31, 2012, $452 thousand and $554 thousand, respectively, of overdrawn transaction deposit accounts were reclassified to loans. The Bank had no brokered deposits at June 30, 2013 or December 31, 2012. Interest Expense on Deposit Accounts The following table summarizes interest expense on deposits for the periods indicated (in thousands). For the three months ended June 30, For the six months ended June 30, Transaction deposit accounts $ 10 $ 9 $ 19 $ 20 Money market deposit accounts 7 13 15 32 Savings deposit accounts 3 2 5 4 Time deposit accounts 482 1,315 1,358 2,676 Total interest expense on deposits $ 502 $ 1,339 $ 1,397 $ 2,732 10. Borrowings Correspondent Bank Lines of Credit At June 30, 2013 and December 31, 2012, the Bank had access to three secured and one unsecured lines of credit from three correspondent banks totaling $50 million. None of the lines of credit were utilized as of either date. These correspondent bank funding sources may be canceled at any time at the correspondent bank’s discretion. FHLB Borrowings As disclosed in Note 3, Investment Securities Available for Sale, and Note 4, Loans, the Bank pledges investment securities and loans to collateralize FHLB borrowings. Additionally, the Bank may pledge cash and cash equivalents. The amount that can be borrowed is based on the balance of the type of asset pledged as collateral multiplied by lendable collateral value percentages as calculated by the FHLB. The Bank can borrow up to 15% of total assets from the FHLB. The following table summarizes the utilization and availability of funds borrowed from the FHLB at the dates indicated (in thousands). June 30, December 31, Available lendable loan collateral value pledged to serve against FHLB borrowings $ 81,541 $ 79,922 Available lendable investment security collateral value pledged to serve against FHLB borrowings - - Total lendable collateral value pledged to serve against FHLB borrowings $ 81,541 $ 79,922 At both June 30, 2013 and December 31, 2012, the Bank had no outstanding borrowings from the FHLB. Federal Reserve Discount Window At June 30, 2013 and December 31, 2012, $3.7 million and $4.1 million, respectively, of loans and investment securities, respectively, were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank of which $3.4 million and $3.9 million, respectively, were available as lendable collateral. The Bank’s borrowings from the Federal Reserve Discount Window (“Discount Window”) are at the primary credit rate. Primary credit is available through the Discount Window to generally sound depository institutions on a very short-term basis, typically overnight, at a rate above the Federal Open Market Committee target rate for federal funds. The Bank’s maximum maturity for potential borrowings is overnight. The Bank has not drawn on this availability since its initial establishment in 2009 other than to periodically test its ability to access the line. The Federal Reserve has the discretion to deny approval of borrowing requests. 24 11. Shareholders’ Equity Common Shares At June 30, 2013, the Company had 75,000,000 authorized shares of common stock of which 12,772,344 shares were issued and outstanding. As disclosed in Note 14, Equity Based Compensation, as of July 22, 2013 the Company has reserved a total of 601,570 shares for future issuance under various equity incentive plans. For disclosure regarding actual and potential share issuances under the Company’s equity award plans, see Note 14, Equity Based Compensation. Accumulated Other Comprehensive Income (Loss) The following table summarizes the changes in accumulated other comprehensive income (loss) by component at the dates and for the periods indicated (in thousands). With regard to net unrealized gain (loss) on investment securities available for sale during both periods presented, amounts reclassified from accumulated other comprehensive income (loss) are included in the Investment securities gains, net line item of the Consolidated Statement of Income (Loss). See Note 13, Benefit Plans, for disclosure regarding the amortization of defined benefit pension plan cost components from accumulated other comprehensive income (loss). Net unrealized gain (loss) on investment securities available for sale Net unrealized loss on defined benefit pension plan Total Balance, December 31, 2012 $ 1,491 $ ) $ ) Other comprehensive loss before reclassifications ) (485 ) ) Less: Amounts reclassified from accumulated other comprehensive income (loss) ) ) Net current-period other comprehensive loss ) - ) Benefit for income taxes 2,185 - 2,185 Balance, June 30, 2013 $ ) $ ) $ ) Balance, December 31, 2011 $ 6,678 $ ) $ ) Other comprehensive loss before reclassifications ) (466 ) ) Less: Amounts reclassified from accumulated other comprehensive income (loss) ) ) Net current-period other comprehensive loss ) - ) Benefit for income taxes 4,028 - 4,028 Balance, June 30, 2012 $ 92 $ ) $ ) Authorized Preferred Shares The Company has authorized preferred stock of 2,500,000 shares with such preferences, limitations and relative rights within legal limits of the class, or one or more series within the class, as are set by the Board of Directors. To date, the Company has not issued any preferred shares. Cash Dividends The Board of Directors has not declared or paid a dividend on the Company’s common stock since 2009. Currently, the Company must obtain prior approval from the Federal Reserve Bank of Richmond to pay a dividend to its shareholders. Dividends from the Bank are the Company’s primary source of funds for payment of dividends to its common shareholders. The Bank is currently prohibited from paying dividends to the Company without the prior approval of the FDIC, and the South Carolina State Board of Financial Institutions (the “State Board” and together with the FDIC, the “Supervisory Authorities”) . 12. Income Taxes As of December 31, 2012, the Company had federal net operating loss carryforwards of $23.9 million. If not utilized to offset future taxable income, $4.8 million of the net operating loss carryforwards will expire in 2030, $8.8 million will expire in 2031, and $10.3 million will expire in 2032. For the six months ended June 30, 2013, the Company utilized an estimated $6.2 million of the federal net operating loss carryforwards expiring in 2030 to offset federal taxable income generated during the period. As of June 30, 2013, net deferred tax assets, without regard to any valuation allowance, of $31.8 million were recorded in the Company’s Consolidated Balance Sheet, a portion of which includes the after-tax impact of net operating loss carryforwards.Of this amount, $30.5 million was offset by a valuation allowance as a result of uncertainty surrounding the ultimate realization of these tax benefits. The need for a valuation allowance is based on the Company’s cumulative tax losses since the quarter ended June 30, 2009, net operating loss carryforward limitations as discussed below, the level of projected future taxable income and available tax planning strategies. The deferred tax asset, net at June 30, 2013 of $1.3 million relates to deferred taxes associated with a $3.4 million pre-tax net unrealized loss on the investment securities available for sale portfolio at June 30, 2013 for which we did not believe a valuation allowance was necessary based on tax planning strategies that may be employed to assure its utilization, if necessary. 25 We consummated a private placement on October 7, 2010 and subsequent follow-on offering in January 2011 through which we received $113.9 million of gross proceeds from the sale of common stock (the “Private Placement”). The Private Placement was considered a change in control under the Internal Revenue Code and Regulations. Accordingly, the Company was required to evaluate potential limitation or deferral of our ability to carryforward pre-acquisition net operating losses and to determine the amount of net unrealized pre-acquisition built-in losses which are subject to similar limitation or deferral. Under the Internal Revenue Code and Regulations, net unrealized pre-acquisition built-in losses realized within five years of the change in control are subject to potential limitation, which for the Company that date is October 7, 2015. Through that date, the Company will continue to analyze its ability to utilize such losses to offset anticipated future taxable income as pre-acquisition built-in losses are ultimately realized. As of June 30, 2013, the Company currently estimates that future utilization of built-in losses of $53 million generated prior to October 7, 2010 will be limited to $1.1 million per year. In addition, the Company currently estimates that $8.0 million to $9.0 million of the tax benefits related to built-in losses may not ultimately be realized. However, this estimate will not be confirmed until the five-year limitation period expires in October 2015. The provision for income taxes for the three months ended June 30, 2013 included $71 thousand for state income tax and $57 thousand for federal alternative minimum tax. In addition, $254 thousand of the provision for income taxes reflects the deferred tax impact of the change from a net unrealized gain position on our investment securities available for sale at March 31, 2013 to a net unrealized loss position at June 30, 2013. The provision for income taxes for the three months ended June 30, 2012 reflected an increase in the net deferred tax asset valuation allowance as a result of higher net deferred tax assets arising from changes in the fair values of investment securities available for sale. The provision for income taxes for the six months ended June 30, 2013 included $170 thousand for state income tax and $113 thousand for federal alternative minimum tax. In addition, $912 thousand of the provision for income taxes reflects the deferred tax impact of the change from a net unrealized gain position on our investment securities available for sale at December 31, 2012 to a net unrealized loss position at June 30, 2013. The provision for income taxes for the six months ended June 30, 2012 reflected an increase in the net deferred tax asset valuation allowance as a result of higher net deferred tax assets arising from changes in the fair values of investment securities available for sale. 13. Benefit Plans 401(k) Plan From January 1, 2012 through July 1, 2013, the Company suspended its regular ongoing matching of employee (which we refer to as “teammate”) contributions to The Palmetto Bank 401(k) Retirement Plan (the “401(k) Plan”), and replaced it with a discretionary contribution based on attaining an appropriate level of profitability. No discretionary contributions were made during the three or six months ended June 30, 2013 and June 30, 2012. Effective July 1, 2013, the Company re-instated an employer match of teammate contributions at a rate of $0.10 per dollar up to 6% of a teammate’s eligible compensation. The Company will continue to evaluate the level of the employer match based on overall financial results. Defined Benefit Pension Plan Prior to 2008, the Company offered a noncontributory, defined benefit pension plan (the “Pension Plan”) that covered all full-time teammates having at least twelve months of continuous service and having attained age 21. Effective 2008, the Company ceased accruing pension benefits for teammates under the Pension Plan. Although no previously accrued benefits were lost, teammates no longer accrue benefits for service subsequent to 2007. The Company’s net accrued pension liability is included in Other liabilities in the Consolidated Balance Sheets and totaled $4.0 million at both June 30, 2013 and December 31, 2012. 26 Cost of the Pension Plan. The following table summarizes the net periodic expense components for the Pension Plan, which is included in Salaries and other personnel expense in the Consolidated Statements of Income (Loss), for the periods indicated (in thousands). For the three months ended June 30, For the six months ended June 30, Interest cost $ 211 $ 234 $ 421 $ 490 Expected return on plan assets ) Amortization of net actuarial loss 243 222 485 466 Net periodic pension expense $ 170 $ 180 $ 339 $ 377 As a result of the Company’s decision to curtail the Pension Plan effective December 31, 2007, no costs relative to service have been necessary since that date as teammates no longer accrue benefits for services rendered. Defined Benefit Pension Plan Assets. The fair value of Pension Plan assets totaled $15.0 million and $14.5 million at June 30, 2013 and December 31, 2012, respectively. At June 30, 2013 and December 31, 2012, the fair value of Company common stock included in the Pension Plan was 0.3% and 0.2%, respectively, of total fair value of Pension Plan assets. Fair Value Measurements. The following tables summarize Pension Plan assets measured at fair value at the dates indicated aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands). June 30, 2013 Level 1 Level 2 Level 3 Total Defined benefit pension plan assets $ 244 $ 14,755 $ - $ 14,999 December 31, 2012 Level 1 Level 2 Level 3 Total Defined benefit pension plan assets $ 133 $ 14,407 $ - $ 14,540 Current and Future Expected Contributions. During January 2013, the Company made its final regularly scheduled contribution for the 2012 plan year in the amount of $163 thousand. During the six months ended June 30, 2013, the Company made a regularly scheduled contribution in the amount of $187 thousand for the 2013 plan year. Key Man Life Insurance The Company has fully funded life insurance policies on two former members of executive management who are now retired from the Company. Such policies are recorded in Other assets in the Consolidated Balance Sheets at the cash surrender value less applicable surrender charges. At both June 30, 2013 and December 31, 2012, the cash surrender value of such policies totaled $1.6 million. 14. Equity Based Compensation 1997 Stock Compensation Plan Stock option awards have been granted under the Palmetto Bancshares, Inc. 1997 Stock Compensation Plan (the “1997 Plan”). The 1997 Plan terminated in 2007 and no options have been granted under the 1997 Plan since then. However, the termination did not impact options previously granted under the 1997 Plan. All outstanding options expire at various dates through December 31, 2016 and all stock option awards granted have a five-year vesting term and an exercise period of ten years. The Board determined the terms of the options on the grant date, and the option exercise price was at least 100% of the fair value of the Company’s common stock as of the grant date. Options granted to teammates were incentive stock options, while options granted to non-teammates were nonqualified stock options. 27 The following table summarizes stock option activity for the 1997 Planat the dates and for theperiodindicated. Stock options outstanding Weighted-average exercise price Outstanding at December 31, 2012 11,953 $ 92.89 Expired ) 80.00 Outstanding at June 30, 2013 6,450 103.89 The following table summarizes information regarding stock options under the 1997 Plan that are outstanding and exercisable at June 30, 2013. Options outstanding and exercisable Exercise price or range of exercise prices Number of stock options outstanding and exercisable Weighted-average remaining contractual life (years) Weighted-average exercise price $93.20 to 2,500 0.66 $ 94.52 to 3,950 2.84 109.83 Total 6,450 1.99 103.89 At June 30, 2013 and December 31, 2012, the fair value of the Company’s common stock did not exceed the exercise price of any options outstanding and exercisable under the 1997 Plan, therefore, the stock options had no intrinsic value. 2008 Restricted Stock Plan Under the 2008 Restricted Stock Plan (the “2008 Plan”), 62,500 shares of common stock were reserved for issuance subject to its anti-dilution provisions. Forfeitures are returned to the available pool of common stock for future issuance. Generally, the recipient will have the right to receive dividends, if any, with respect to such shares of restricted stock, to vote such shares and to enjoy all other shareholder rights except that the Company will retain custody of the stock certificate, and the recipient may not sell, transfer, pledge or otherwise dispose of the restricted stock until the forfeiture restrictions have expired. Shares of restricted stock granted to teammates and directors under the 2008 Plan are subject to vesting provisions based on continuous employment and service for a specified time period following the date of grant as follows: Vesting Period Issued to directors in connection with annual retainer Immediate Issued to directors in connection with election to the Board (years) Length of Board term (currently3) Issued to teammates (years) 5 The following table summarizes restricted stock activity at the date and for the periods indicated. Shares of restricted stock Weighted-average grant date fair value per share Total grants as of December 31, 2012, net of forfeitures 51,311 $ 31.41 2013 Grants 11,073 9.68 Total grants as of June 30, 2013, net of forfeitures 62,384 27.55 Remaining shares available for grant at June 30, 2013 116 During the first quarter 2013, 8,407 shares of restricted stock with a total fair value of $70 thousand were granted to the non-management members of the Board of Directors as compensation for their annual Board retainers. 28 Under the Company’s director compensation program, restricted stock awards are granted to directors upon initial appointment and re-election to the Board if a director purchases shares of the Company’s common stock on the open market during a specified period, in which case the director will receive a matching grant of restricted stock up to a maximum of $10 thousand in value. During the second quarter 2013, a total of 2,666 shares of restricted stock were awarded to two directors who were re-elected to the Board at the Annual Meeting of Shareholders on May 16, 2013. Of the 62,384 net restricted stock awards granted under the 2008 Plan, the following table summarizes vesting activity at the dates and for the period indicated. Shares of restricted stock Nonvested at December 31, 2012 13,915 2013 Grants 11,073 2013 Vesting ) Nonvested at June 30, 2013 14,067 The weighted-average grant date fair value of restricted stock shares that vested during the six months ended June 30, 2013 was $8.75 per share. The fair value of shares vested during the six months ended June 30, 2013 was $105 thousand. 2011 Stock Incentive Plan The 2011 Stock Incentive Plan, as amended, (the “2011 Plan”) was originally approved by shareholders at the 2011 Annual Meeting of Shareholders and allows the Board to grant a total of 700,000 stock options and / or restricted stock awards to teammates and directors. The 2011 Plan requires that stock options be issued with an exercise price at or above the fair market value per share of the Company’s common stock on the date of grant. Under the 2011 Plan, the Board, at its discretion, determines the amount of equity awards to be granted, vesting conditions, type of award and any other terms and conditions. No options are exercisable more than 10 years after the date of grant. Generally, the recipient will have the right to receive dividends, if any, with respect to any shares of restricted stock granted, to vote such shares and to enjoy all other shareholder rights, except that the Company will retain custody of the stock certificate, and the recipient may not sell, transfer, pledge or otherwise dispose of the restricted stock until the forfeiture restrictions have expired. Forfeitures of restricted stock are returned to the available pool of common stock for future issuance. The following table summarizes the 2011 Plan stock option and restricted stock information at the dates and for the period indicated. Total shares Stock options outstanding Weighted-average exercise price Shares of restricted stock Weighted-average grant date fair value per share 2011 Grants 473,002 383,251 $ 10.51 89,751 $ 10.48 2012 Grants 8,020 - - 8,020 6.50 Total grants as of December 31, 2012 481,022 383,251 10.51 97,771 10.15 2013 Grants 7,225 - - 7,225 13.95 Total grants as of June 30, 2013 488,247 383,251 10.51 104,996 10.41 Shares available for grant under the 2011 Plan 700,000 Remaining shares available for grantat June 30, 2013 211,753 The 2011 grants were made subject to time vesting restrictions that begin in 2014 and performance requirements including termination of the Bank’s Consent Order with the Supervisory Authorities (the “Consent Order”) and two consecutive quarters of net income. At December 31, 2012, the quarterly net income vesting condition was met, and, on January 30, 2013 the Consent Order was terminated. Therefore, the performance requirements are now fully satisfied. Except for 11,250 stock options and 2,500 shares of restricted stock that vested in 2013, based on the time vesting restrictions, the awards will vest from 2014 to 2016. 29 During 2012, 8,020 shares of restricted stock were awarded to certain teammates in recognition of performance. These awards are subject to the same time and performance conditions described above and, assuming the time vesting conditions are met, will vest from 2015 to 2017. During 2013, 7,225 shares of restricted stock were awarded to certain teammates in recognition of performance. These awards are subject to time vesting conditions and, assuming the time vesting conditions are met, will vest from 2014 to 2016. The following table summarizes information regarding stock options under the 2011 Plan that are outstanding at June 30, 2013. Options outstanding Exercise price Number of stock options Weighted-average remaining contractual life (years) Weighted-average exercise price Value of outstanding in-the-money stock options $ 10.40 312,501 7.87 $ 10.40 $ 812,503 $ 11.00 70,750 8.03 11.00 141,500 Total 383,251 7.90 10.51 $ 954,003 The following table summarizes information regarding exercisable stock options under the 2011 Plan that are outstanding at June 30, 2013. Options exercisable Exercise price Number of stock options Weighted-average remaining contractual life (years) Weighted-average exercise price Value of exercisable in-the-money stock options $ 11.00 11,250 0.14 $ 11.00 $ 22,500 The following table summarizes restricted stock vesting activity at the dates and for the period indicated. Shares of restricted stock Nonvested at December 31, 2012 97,771 2013 Grants 7,225 2013 Vesting ) Nonvested at June 30, 2013 102,496 The weighted-average grant date fair value of restricted stock awards that vested during the six months ended June 30, 2013 was $11.00 per share. The value of shares vested during the six months ended June 30, 2013 based on vesting date fair value totaled $33 thousand. Compensation Expense Relating to Equity Based Compensation The Company measures compensation expense for restricted stock and stock option awards at fair value and recognizes compensation expense in the Consolidated Statements of Income (Loss) over the service period for grants that have time / service-based vesting provisions. The fair value of restricted stock is determined based on the fair value of the common stock at the time of the grant. The Company estimates the grant date fair value of stock options granted using the Black-Scholes option-pricing model. The Black-Scholes option-pricing model estimates the fair value of a stock option based on inputs and assumptions such as the expected volatility of the Company’s stock price, option exercise price, the level of risk-free interest rates, dividend yields and expected option term. 30 The following table summarizes compensation expense for the 2008 Plan and the 2011 Plan charged against pre-tax income (loss) for the periods indicated (in thousands). All compensation expense relative to grants under the 1997 Plan had been fully recognized as of December 31, 2011. For the three months ended June 30, For the six months ended June 30, Compensation expense 2008 Plan $ 67 $ 72 $ 202 $ 232 2011 Plan 238 190 431 380 Total compensation expense $ 305 $ 262 $ 633 $ 612 Income tax benefit $ - $ - $ - $ - At June 30, 2013, based on equity awards outstanding at that time, the total unrecognized pre-tax compensation expense related to unvested equity awards granted under the 2008 Plan and 2011 Plan was $266 thousand and $1.4 million, respectively. This expense is expected to be recognized through 2016 under the 2008 Plan and 2017 under the 2011 Plan. 15. Average Share Information The following table summarizes the reconciliation of denominators of the basic and diluted net income (loss) per common share computations for the periods indicated. For the three months ended June 30, For the six months ended June 30, Weighted average common shares outstanding - basic 12,652,355 12,638,160 12,651,565 12,637,990 Dilutive impact resulting from potential common share issuances 85,014 - 58,055 - Weighted average common shares outstanding - diluted 12,737,369 12,638,160 12,709,620 12,637,990 Per share data Net income (loss) - basic $ 0.12 $ ) $ 0.29 $ ) Net income (loss) - diluted 0.12 ) 0.29 ) For the six months ended June 30, 2013, potential common share issuances related to stock options were excluded from the computation of diluted net income per share as inclusion would be anti-dilutive. No potential common shares were included in the computation of diluted net loss per share for the three and six months June 30, 2012 as inclusion would be anti-dilutive given the Company’s net loss during the periods. 16. Commitments, Guarantees and Other Contingencies Unused lending commitments to clients are not recorded in the Consolidated Balance Sheets until funds are advanced. For commercial clients, lending commitments generally take the form of unused revolving credit arrangements to finance clients’ working capital requirements. For retail clients, lending commitments are generally unused lines of credit secured by residential property. The Company routinely extends lending commitments for both floating and fixed-rate loans. The following table summarizes the contractual amounts of the Company’s unused lending commitments relating to extensions of credit with off-balance sheet risk at June 30, 2013 (in thousands). Commitments to extend credit: Revolving, open-end lines secured by single-family residential properties $ 58,171 Commercial real estate, construction, and land development loans secured by real estate Single-family residential construction loan commitments 7,512 Commercial real estate, other construction loan, and land development loan commitments 30,812 Commercial and industrial loan commitments 34,248 Overdraft protection line commitments 30,331 Other 6,776 Total commitments to extend credit $ 167,850 In addition, the maximum potential amount of undiscounted future advances related to letters of credit was $3.2 million and $3.6 million at June 30, 2013 and December 31, 2012, respectively. 31 The reserve for estimated credit losses on unfunded lending commitments at June 30, 2013 and December 31, 2012 was $294 thousand and $367 thousand, respectively, and is recorded in Other liabilities in the Consolidated Balance Sheets. For disclosure regarding our derivative financial instruments and hedging activities, see Note 17, Derivative Financial Instruments and Hedging Activities. 17. Derivative Financial Instruments and Hedging Activities At June 30, 2013 and December 31, 2012, the Company’s only derivative instruments related to residential mortgage banking activities. At June 30, 2013, the notional amount of commitments to originate conforming mortgage loans held for sale totaled $15.2 million. These derivative loan commitments had positive fair values, included within Other assets in the Consolidated Balance Sheets, totaling $178 thousand and negative fair values, included within Other liabilities in the Consolidated Balance Sheets, totaling $65 thousand. At December 31, 2012, the notional amount of commitments to originate conforming mortgage loans held for sale totaled $11.1 million. These derivative loan commitments had positive fair values, included within Other assets in the Consolidated Balance Sheets, totaling $338 thousand. The net change in derivative loan commitment fair values during the three months ended June 30, 2013 and 2012 resulted in (expense) income of ($237) thousand and $23 thousand, respectively. The net change in derivative loan commitment fair values during the six months ended June 30, 2013 and 2012 resulted in (expense) income of ($225) thousand and $71 thousand, respectively. The notional amount of forward sales commitments totaled $12.6 million at June 30, 2013. These forward sales commitments had positive fair values, included within Other assets in the Consolidated Balance Sheets, totaling $206 thousand and negative fair values, included within Other liabilities in the Consolidated Balance Sheets, totaling $19 thousand. The notional amount of forward sales commitments totaled $11.8 million at December 31, 2012. These forward sales commitments had positive fair values, included within Other assets in the Consolidated Balance Sheets, totaling $33 thousand and negative fair values, included within Other liabilities in the Consolidated Balance Sheets, totaling $5 thousand. The net change in forward sales commitment fair values during the three months ended June 30, 2013 and 2012 resulted in income of $249 thousand and $142 thousand, respectively. The net change in forward sales commitment fair values during the six months ended June 30, 2013 and 2012 resulted in income of $160 thousand and $202 thousand, respectively. 18. Disclosures Regarding Fair Value Assets and Liabilities Measured at Fair Value on a Recurring Basis The following tables summarize assets and liabilities measured at fair value on a recurring basis at the dates indicated aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands). June 30, 2013 Level 1 Level 2 Level 3 Total Assets Investment securities available for sale State and municipal $ - $ 8,403 $ - $ 8,403 Collateralized mortgage obligations (federal agencies) - 108,203 - 108,203 Other mortgage-backed (federal agencies) 2,456 86,759 - 89,215 SBA loan-backed (federal agency) 22,452 18,228 - 40,680 Derivative financial instruments - 384 - 384 Total assets measured at fair value on a recurring basis $ 24,908 $ 221,977 $ - $ 246,885 Liabilities Derivative financial instruments $ - $ 84 $ - $ 84 32 December 31, 2012 Level 1 Level 2 Level 3 Total Assets Investment securities available for sale State and municipal $ - $ 11,530 $ - $ 11,530 Collateralized mortgage obligations (federal agencies) 14,057 109,451 - 123,508 Other mortgage-backed (federal agencies) - 63,817 - 63,817 SBA loan-backed (federal agency) 44,683 20,964 - 65,647 Derivative financial instruments - 370 - 370 Total assets measured at fair value on a recurring basis $ 58,740 $ 206,132 $ - $ 264,872 Liabilities Derivative financial instruments $ - $ 5 $ - $ 5 For disclosure regarding the fair value of Pension Plan assets, see Note 13, Benefit Plans. Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis For financial assets measured at fair value on a nonrecurring basis that are recorded in the Consolidated Balance Sheets, the following tables summarize the level of valuation assumptions used to determine fair value of the related individual assets at the dates indicated (in thousands). There were no liabilities measured at fair value on a nonrecurring basis at June 30, 2013 or December 31, 2012. June 30, 2013 Level 1 Level 2 Level 3 Total Assets Mortgage loans held for sale $ - $ 2,934 $ - $ 2,934 Impaired loans in gross loans - 5,296 2,885 8,181 Foreclosed real estate and repossessed personal property 479 545 6,155 7,179 Long-lived assets held for sale - - 685 685 Total assets measured at fair value on a nonrecurring basis $ 479 $ 8,775 $ 9,725 $ 18,979 December 31, 2012 Level 1 Level 2 Level 3 Total Assets Mortgage loans held for sale $ - $ 6,114 $ - $ 6,114 Other loans held for sale 800 - - 800 Impaired loans in gross loans - 6,285 189 6,474 Foreclosed real estate and repossessed personal property - 817 9,163 9,980 Long-lived assets held for sale - - 685 685 Total assets measured at fair value on a nonrecurring basis $ 800 $ 13,216 $ 10,037 $ 24,053 Level 3 Valuation Methodologies. Following is a description of the unobservable inputs used for Level 3 fair value measurements. Impaired loans. The fair value of an impaired loan is estimated using one of three methods: value of the underlying collateral, present value of expected cash flows and, in rare cases, the market value of the impaired loan itself. An allowance for loan losses or charge-off is recorded for the excess of the Company’s recorded investment in the loan over the loan’s estimated fair value. In the case of a collateral dependent impaired loan, any allowance for loan losses or charge-off is increased by estimated selling costs. Impaired loans not requiring an allowance for loan losses or charge-off represent loans for which the fair value of the expected repayments or collateral exceeds the recorded investments in such loans. Impaired loans, where an allowance for loan losses or charge-off is recorded based on the fair value of collateral, require classification in the fair value hierarchy. When the fair value of the collateral is based on an executed sales contract with an independent third party, the Company records the impaired loan as nonrecurring Level 1. If the collateral is based on another observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2. When an appraised value is not available or the Company determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as nonrecurring Level 3. Foreclosed real estate and repossessed personal property. Foreclosed real estate and repossessed personal property is carried at the lower of carrying value or fair value less estimated selling costs. For purposes of classification in the fair value hierarchy, fair value of foreclosed real estate and repossessed property is generally based upon binding sales contracts, current appraisals, comparable sales and other estimates of value obtained principally from independent sources. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the asset as nonrecurring Level 2. However, the Company also considers other factors or recent developments which could result in adjustments to the collateral value estimates indicated in the appraisals such as changes in absorption rates or market conditions from the time of valuation. In situations where management adjustments are significant to the fair value measurement in its entirety, such measurements are classified as Level 3 within the valuation hierarchy. 33 Long-lived assets held for sale. Nonrecurring fair value adjustments on long-lived assets held for sale reflect impairment writedowns . Appraisals are used to determine impairment, and these appraisals may require significant adjustments to market-based valuation inputs due to lack of recent comparable sales or the age of the appraisal. As a result, the assets subjected to nonrecurring fair value adjustments are typically classified as Level 3 due to the fact that unobservable inputs are significant to the fair value measurement. The following table summarizes the significant unobservable inputs used in the fair value measurements for Level 3 assets measured at fair value on a nonrecurring basis at June 30, 2013 (in thousands). Fair value Valuation technique Significant unobservable inputs Assets Impaired loans in gross loans $ 2,885 Internal assessment of collateral value Adjustments to estimated value based on recent sales of comparable collateral Foreclosed real estate and repossessed personal property 6,155 Appraisals of collateral value Adjustments to appraisal for age of comparable sales Long-lived assets held for sale 685 Internal valuation Appraisals and/or sales of comparable properties Carrying Amounts and Estimated Fair Value of Financial Assets and Liabilities Not Measured at Fair Value The following table summarizes the carrying amount and fair value for other financial instruments included in the Consolidated Balance Sheets at the dates indicated (in thousands) all of which are considered Level 3 fair value estimates. These fair value estimates are subject to fluctuation based on the amount and timing of expected cash flows as well as the choice of discount rate used in the present value calculation. The Company used management's best estimate of fair value based on the methodologies described above. Thus, the fair values presented may not be the amounts that could be realized in an immediate sale or settlement of the instrument. In addition, any income taxes or other expenses that would be incurred in an actual sale or settlement are not taken into consideration in the fair values presented. Carrying amount Fair value June 30, 2013 Financial instruments - assets Loans (1) $ 719,791 $ 726,041 Financial instruments - liabilities Deposits 958,841 953,483 December 31, 2012 Financial instruments - assets Loans (1) $ 716,977 $ 724,005 Financial instruments - liabilities Deposits 1,023,242 1,020,446 (1) Includes Loans, net less impaired loans valued based on the fair value of underlying collateral or contracted sales price which are included in the "Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis" table. 34 19. Regulatory Capital Requirements and Dividend Restrictions Capital Requirements The following table summarizes the Company’s and the Bank’s actual and required capital ratios at the dates indicated (dollars in thousands). The Bank was classified in the well-capitalized category at June 30, 2013 and December 31, 2012. Since June 30, 2013, no conditions or events have occurred, of which the Company is aware, that have resulted in a material change in the Bank's risk category other than as reported in this Quarterly Report on Form 10-Q. Actual For capital adequacy purposes To be well capitalized under prompt corrective action provisions amount ratio amount ratio amount ratio At June 30, 2013 Total capital to risk-weighted assets Company $ 119,504 14.93 % $ 64,046 8.00 % n/a n/a Bank 119,508 14.93 64,045 8.00 $ 80,056 10.00 % Tier 1 capital to risk-weighted assets Company 109,405 13.67 32,023 4.00 n/a n/a Bank 109,409 13.67 32,022 4.00 48,034 6.00 Tier 1 leverage ratio Company 109,405 10.06 43,493 4.00 n/a n/a Bank 109,409 10.06 43,493 4.00 54,366 5.00 At December 31, 2012 Total capital to risk-weighted assets Company $ 115,182 14.42 % $ 63,892 8.00 % n/a n/a Bank 115,077 14.41 63,892 8.00 $ 79,865 10.00 % Tier 1 capital to risk-weighted assets Company 105,098 13.16 31,946 4.00 n/a n/a Bank 104,993 13.15 31,946 4.00 47,919 6.00 Tier 1 leverage ratio Company 105,098 9.18 45,771 4.00 n/a n/a Bank 104,993 9.18 45,771 4.00 57,213 5.00 We are subject to certain regulatory requirements and restrictions including requirements to continue to improve credit quality and earnings, a restriction prohibiting dividend payments without prior approval from the Supervisory Authorities and the maintenance of a specified leverage capital ratio. 20. Wealth Management Transactions In April 2013, the Bank entered into a Transfer Agreement (the “Transfer Agreement”) with Thomasville National Bank (“TNB”), a wholly-owned subsidiary of Thomasville Bancshares, Inc., to transfer designated trust-related accounts of the Bank to TNB. Contemporaneously with entering into the Transfer Agreement, the Bank also entered into an Office Support and Referral Agreement (the “Support Agreement”) with TNB under which the Bank provides office space and other support services in its existing facilities to the TNB employees who provide the trust services. In accordance with the agreements, on June 28, 2013 TNB assumed ownership of the accounts, certain trust employees of the Bank, and all operational and fiduciary responsibility for administering the transferred accounts under the underlying client account agreements. In exchange, beginning on such date in accordance with the Support Agreement the Bank earns a percentage of the ongoing revenues generated from the assets under management in the transferred accounts owned by TNB and any new accounts referred to TNB. In April 2013, the Bank also entered into a Non-Deposits Investment Products Marketing Agreement (the “Marketing Agreement”) with Investment Professionals, Inc. (“IPI”). IPI will provide brokerage services to clients of the Bank, including as clearing agent, executing purchases and sales of securities products on behalf of and for the account of clients, and maintaining securities in client accounts as agent. At June 30, 2013, the Bank had brokerage assets under management of $195 million. Under the Marketing Agreement, the Bank will provide office space and other support services in its existing facilities to the IPI employees who will provide the brokerage services. In exchange, the Bank will earn a percentage of the ongoing revenues generated from the brokerage assets managed by IPI under the Marketing Agreement. The Marketing Agreement is subject to customary closing conditions and is expected to close on August 1, 2013. Other than an immaterial amount of contract termination costs, execution of the agreements did not result in the Bank recording any gain or loss. 35 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis addresses significant factors impacting our financial condition as of June 30, 2013 and results of operations and cash flows for the three and six months ended June 30, 2013. This discussion should be read in conjunction with, and is intended to supplement, all of the other Items presented in this Quarterly Report on Form 10-Q and our Consolidated Financial Statements and the notes thereto for the year ended December 31, 2012 included in our 2012 Annual Report on Form 10-K. Results for the three and six months ended June 30, 2013 are not necessarily indicative of the results for the year ended December 31, 2013 or any future period. Percentage calculations contained herein have been calculated based on actual not rounded results. Forward-Looking Statements This report, including information included in or incorporated by reference into this document, contains statements which constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements relate to the financial condition, results of operations, plans, objectives, future performance and business of our Company. Forward-looking statements are based on many assumptions and estimates and are not guarantees of future performance. Our actual results may differ materially from those anticipated in any forward-looking statements as they will depend on factors about which we are unsure including many factors which are beyond our control. The words “may,” “would,” “could,” “should,” “will,” “expect,” “anticipate,” “predict,” “project,” “potential,” “continue,” “assume,” “believe,” “intend,” “plan,” “forecast,” “goal” and “estimate,” as well as similar expressions, are meant to identify such forward-looking statements.Factors that may cause our actual results to differ materially from those anticipated in our forward-looking statements include, but are not limited to, the following: ● Larger than expected credit losses in the sectors of our loan portfolio secured by real estate due to economic factors including declining real estate values, increasing interest rates, increasing unemployment or changes in payment behavior or other factors, ● Larger than expected credit losses because our loans are concentrated by loan type, industry segment, borrower type or location of the borrower or collateral, ● Additional sales of problem assets at discounted prices to accelerate the resolution of our problem assets, ● The rate of delinquencies and amounts of loans charged-off, ● Our allowance for loan losses and the amount of loan loss provisions required in future periods, ● Our ability to maintain appropriate levels of capital including the potential that the regulatory agencies may require higher levels of capital above the current standard regulatory-mandated minimums and the impact of the capital rules under Basel III, ● Our ability to comply with regulatory restrictions and potential regulatory actions if we fail to comply, ● Results of examinations by our regulatory authorities including the possibility that the regulatory authorities may, among other things, require us to increase our allowance for loan losses or writedown assets, ● Our ability to attract and retain key personnel, ● Our ability to retain our existing clients including our deposit relationships, ● The rate of loan growth in recent years and the lack of seasoning of a portion of our loan portfolio, ● The amount of our loan portfolio collateralized by real estate and weakness in the real estate market, ● Changes in availability of wholesale funding sources including increases in collateral margin requirements, ● Changes in the interest rate environment which could reduce anticipated or actual margins, ● Changes in political conditions and the legislative or regulatory environment including the impact of recent financial reform legislation on the banking and financial services industries, ● General economic conditions, either nationally or regionally and especially in our primary markets, becoming less favorable than expected, resulting in, among other things, deterioration in credit quality, ● Risks associated with a failure in or breach of our operations or security systems or infrastructure or those of our third party vendors, ● Changes in accounting principles, policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the SEC and the FASB, 36 ● Potential limitations on our ability to utilize net operating loss carryforwards and net realized built-in losses for income tax purposes, ● Risks associated with income taxes including the potential for adverse adjustments and the inability to reverse valuation allowances on deferred tax assets, ● Our ability to maintain effective internal control over financial reporting, ● Our reliance on available secondary funding sources such as FHLB borrowings, Federal Reserve Discount Window borrowings, sales of investment securities and loans and lines of credit from correspondent banks to meet our liquidity needs, ● Adverse changes in asset quality and resulting credit-related losses and expenses, ● The market value of our common stock including our continued listing on a national stock exchange and the resulting impact on our stock price as a result of such listing, ● Loss of consumer confidence and economic disruptions resulting from terrorist activities or other military actions, and / or ● Other risks and uncertainties detailed in this Quarterly Report on Form 10-Q and from time to time in our other filings with the SEC. The Company does not undertake, and specifically disclaims any obligation, to update any of the “forward- looking statements” to reflect occurrences or unanticipated events or circumstances after the date of such statements except as required by the federal securities laws. You should carefully consider these factors and the risk factors outlined under Item 1A. Risk Factors in our 2012 Annual Report on Form 10-K. Critical Accounting Policies and Estimates The Company’s accounting and financial reporting policies are in conformity, in all material respects, with GAAP and with general practices within the financial services industry. The preparation of financial statements in conformity with such principles requires management to make estimates and assumptions that impact the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities during the reporting period and the reported amounts of income and expense during the reporting period. While we base estimates on historical experience, current information and other factors deemed to be relevant, actual results could differ from those estimates. On an annual basis, management, in conjunction with our independent registered public accounting firm, discusses the critical accounting estimates with the Audit Committee of our Board of Directors. We consider accounting policies and estimates to be critical to our financial condition, results of operations or cash flows ifthe accounting policy or estimate requires management to make assumptions about matters that are highly uncertain andfor which different estimates that management reasonably could have used for the accounting estimate in the current period, or changes in the accounting estimate that are reasonably likely to occur from period to period, could have a material impact on our financial condition, results of operations or cash flows. Of those significant accounting policies, we determined that accounting for our allowance for loan losses and the related reserve for unfunded commitments, valuation of other loans held for sale, servicing rights, foreclosed real estate, the realization of our net deferred tax asset, defined benefit pension plan and the determination of fair value of financial instruments are critical because of the valuation techniques used and the sensitivity of the amounts recorded in our Consolidated Financial Statements to the methods, assumptions and estimates underlying these balances. Accounting for these critical areas requires subjective and complex judgments and could be subject to revision as new information becomes available. For additional information regarding our critical accounting policies and estimates, refer to our 2012 Annual Report on Form 10-K. Selected Financial Data The following selected financial data should be read in conjunction with Item 1. Financial Statements and Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (dollars in thousands, except per share data). 37 At and for the three months ended June 30, 2013 March 31, 2013 December 31, 2012 September 30, 2012 June 30, 2012 STATEMENTS OF INCOME (LOSS) Interest income $ 10,728 $ 10,864 $ 10,867 $ 11,076 $ 11,422 Interest expense 503 895 1,178 1,227 1,339 Net interest income 10,225 9,969 9,689 9,849 10,083 Provision for loan losses 670 350 1,325 600 8,450 Net interest income after provision for loan losses 9,555 9,619 8,364 9,249 1,633 Noninterest income 4,237 3,745 4,802 4,335 13,963 Noninterest expense 11,911 10,375 11,327 10,858 19,234 Net income (loss) before provision (benefit) for income taxes 1,881 2,989 1,839 2,726 ) Provision (benefit) for income taxes 382 813 ) ) 3,511 Net income (loss) $ 1,499 $ 2,176 $ 2,710 $ 3,162 $ ) COMMON AND PER SHARE DATA Net income (loss) per common share: Basic $ 0.12 $ 0.17 $ 0.21 $ 0.25 $ ) Diluted 0.12 0.17 0.21 0.25 ) Cash dividends per common share - Book value per common share 7.76 7.82 7.71 7.36 7.04 Outstanding common shares 12,772,344 12,762,452 12,754,045 12,751,690 12,752,040 Weighted average common shares outstanding - basic 12,652,355 12,650,766 12,640,991 12,640,517 12,638,160 Weighted average common shares outstanding - diluted 12,737,369 12,693,567 12,641,016 12,640,517 12,638,160 PERIOD-END BALANCES Total assets $ 1,085,222 $ 1,099,291 $ 1,145,456 $ 1,139,731 $ 1,180,960 Investment securities available for sale, at fair value 246,501 265,798 264,502 290,805 247,400 Total loans 744,289 738,596 745,172 744,823 742,221 Deposits and retail repurchase agreements 977,153 989,902 1,038,599 1,034,865 1,080,937 Shareholders' equity 99,116 99,809 98,380 93,887 89,772 AVERAGE BALANCES Total assets $ 1,086,965 $ 1,117,090 $ 1,143,855 $ 1,138,997 $ 1,196,597 Interest-earning assets 1,046,075 1,073,351 1,100,000 1,091,847 1,137,919 Investment securities available for sale, at fair value 258,200 272,853 281,929 278,312 250,903 Total loans 740,643 739,962 743,065 738,196 762,890 Deposits and retail repurchase agreements 976,513 1,008,763 1,036,344 1,037,444 1,083,126 Other borrowings 9 14 36 21 25 Shareholders' equity 101,613 99,729 97,079 91,208 103,174 SELECT PERFORMANCE RATIOS Return on average assets 0.55 % 0.79 % 0.94 % 1.10 % )% Return on average shareholders' equity 5.92 8.85 11.11 13.79 ) Net interest margin 3.92 3.77 3.50 3.59 3.56 CAPITAL RATIOS Average shareholders' equity as a percentage of average assets 9.35 % 8.93 % 8.49 % 8.01 % 8.62 % Shareholders' equity as a percentage of assets 9.13 9.08 8.59 8.24 7.60 Tier 1 risk-based capital 13.67 13.48 13.16 12.59 12.25 Total risk-based capital 14.93 14.74 14.42 13.85 13.52 Tier 1 leverage 10.06 9.63 9.18 8.95 8.16 ASSET QUALITY INFORMATION Allowance for loan losses $ 17,218 $ 17,470 $ 17,825 $ 18,338 $ 18,278 Nonaccrual loans 16,752 17,106 15,848 19,879 24,176 Nonperforming assets 25,081 28,194 26,840 31,527 38,921 Net loans charged-off 922 705 1,838 540 13,560 Allowance for loan losses as a percentage of gross loans 2.32 % 2.39 % 2.41 % 2.50 % 2.52 % Nonaccrual loans as a percentage of gross loans, other loans held for sale 2.26 2.34 2.14 2.68 3.27 Nonperforming assets as a percentage of total assets 2.31 2.56 2.34 2.77 3.30 Net loans charged-off as a percentage of average gross loans (annualized) 0.50 0.39 1.00 0.30 7.29 OTHER DATA Number of full service branches 25 25 25 25 27 Number of full-time equivalent employees 312.5 322.5 322.5 321.5 322.5 38 Company Overview Palmetto Bancshares, Inc. is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for The Palmetto Bank, which began operations in 1906. Given our 106-year history, we have developed long-standing relationships with clients in the communities in which we operate and a recognizable name, which has resulted in a well-established branch network and loyal deposit base. Our financial results for 2009 through June 30,2013 were significantly impacted by the recession of December 2007 through June 2009 and its aftermath. While theeconomy has improved somewhat, economicconditions continue to present challenges for the banking industry and the Company. At the same time, the Company was impacted by fast growth from 2004 through the first quarter of 2009, during which time total assets grew 57%.This causedthe Companyto reacha natural “maturity/life cycle hump”requiring a more sophisticated approach to operating and managing our business. In response to these challenges, in June 2009 the Board of Directors and management adopted and began executing a proactive and aggressive Strategic Project Plan to address issues related to credit quality, liquidity, earnings and capital. The Strategic Project Plan included significant strategic changes to the Company’s operations, including: ● Reduction in problem assets, ● Raising $114 million in capital throughthe Private Placement, ● Repositioning the balance sheet from an asset and liability management standpoint, ● Rationalizing our branch network and headcount, ● Refining our infrastructure, technology platform, and process improvements, ● Focusing on expense reductions and efficiency, ● Refining our organization structure and lines of business, and re-constituting our executive management and senior leadership team, ● Implementing new products and services, including specialized lending niches such as Small Business Administration, Corporate Banking and Private Banking, ● Developing tailored go-to-market strategies and expertise, and ● Returning to profitability on a quarterly basis. The Strategic Project Plan also positioned the Bank to be well-prepared for a Consent Order, effective June 10, 2010, between the Bank and the Supervisory Authorities. As we have previously discussed, the Consent Order was terminated as of January 30, 2013. As a result of our efforts,we returned to quarterly profitability in the third quarter 2012, andwe expect to remain profitable during 2013. Further, webelieve our earnings will be more stable and predictable on agoing forward basis. However, and as we have discussed in prior filings, our performance is subject to numerous risks and uncertainties, many of which are beyond our control, and we can provide no assurances regarding the sustainability of or improvement in future earnings. In addition, the pace of future problem asset resolution activities may vary and, as a result, the level of credit-related expenses will likely fluctuate from period to period. 2013 Highlights With the significant completion of many of the strategic initiatives in our Strategic Project Plan, we have transitioned our focus from addressing the significant issues of the past few years to our forward-looking value creation strategy with particular focus on the client and teammate experiences. We believe innovation and creativity are critical to meet evolving consumer and business expectations. Our ongoing strategic decisions and investments will be determined with the goal of improving client and teammate experiences, both of which are expected to add value to The Palmetto Bank franchise. To this end, during 2013 to date: ● Through June 30, we have experienced net loan growth resulting from our expansion into additional lending niches such as SBA lending in March 2012, Corporate Banking in October 2012 and most recently Private Banking in June 2013. In addition, our legacy Commercial Banking team is having more success banking larger and more sophisticated companies that also use our upgraded e-Treasury cash management services. In addition, in June the United States Treasury announced that we were the leading lender in South Carolina and ranked 12th in the United States under the State Small Business Credit Initiative’s Loan Participation Program. 39 ● In the second quarter 2013, we began executing our expanded and more integrated Wealth Management strategy to provide our clients seamless access to the comprehensive suite of products and services they need to achieve their financial goals. The go-forward strategy includes partnering with another financial institution with a larger platform effective June 28 to deliver Trust services (who has since hired three additional Trust professionals in our market), converting our brokerage platform to a different broker dealer effective August 1 (who has since hired an additional broker in our market and is recruiting for one more broker), and the hiring of a seasoned private banker in June. ● During the second quarter, we created a new position and hired a Director of Client Strategy responsible for identifying evolving consumer and business needs and expectations, evaluating our go-to-market strategy, improving the client experience, and enhancing cross line of business collaboration. ● We continued to enhance our existing products and services. In June, we rolled out our enhanced MyPalmetto checking account that includes additional benefits such as Everywhere Cash Savings with mobile discount access, Card Patrol for real time fraud monitoring, and Payment Card Protection that includes complimentary identity theft insurance. The roll out also included a MyPalmetto Referral Program which is a rewards program designed to incent existing clients to refer their friends and family to open a checking account at the Bank and receive reward points exchangeable for a wide variety of products. ● In June, we implemented a revised enhanced tiered nonsufficient funds (“NSF”) and overdraft (“OD”) structure to reduce the amount of NSF fees for most of our accountholders who trigger an occasional NSF item while increasing our fees from those accountholders who use this service on a recurring basis. ● We continued to implement technological enhancements to improve the client experience, risk management and operational efficiency. Examples to date in 2013 include enhanced online fraud detection, marketing screens on automatic teller machines, imaging system workflows and a data warehouse. In May 2013, we were recognized by Retail Banker International for the Best IT Innovation of 2013, following previous recognition by ACI Worldwide in January 2013 for its 2013 Customer Experience Excellence Award and by Bank Technology News in February 2013 for its annual list of Top 10 Community Bank IT Initiatives. ● In June 2013, our common stock was added to the small-cap Russell 2000® Index when Russell Investments reconstituted its comprehensive set of U.S. and global equity indexes. Financial Overview for Second Quarter 2013 For the three months ended June 30, 2013, the Company reported net income of $1.5 million compared to a net loss of $7.1 million for the three months ended June 30, 2012. Theprofit in the second quarter 2013 is the fourth consecutive quarterly profit since returning to quarterly profitability in the third quarter 2012. The results of operations for the second quarter 2013, as compared to the second quarter 2012, were primarily influenced by the following factors: ● Total credit-related expenses, defined as provision for loan losses, foreclosed real estate writedowns and expenses, loss (gain) on other loans held for sale and loan workout expenses declined from $18.0 million in the second quarter 2012 to $2.9 million in the second quarter 2013 as a result of an overall improvement in credit quality. The improvement in credit quality was significantly influenced by our strategic decision to enter into a bulk sale of problem assets at a loss during the second quarter 2012 through which we made the decision to sell various problem assets at discounted prices to aggressively reduce problem assets. This reduction in problem assets accelerated our return to profitability through avoidance of potential future write downs resulting from receipt of ongoing appraisals and reductions in the related carrying costs such as legal expenses, property taxes, property insurance and other costs incurred to resolve the problem assets and protect the collateral value. Contracts to sell selected problem assets were entered into during the second quarter 2012 and resulted in charge-offs of $11.7 million, thereby impacting the provision for loan losses, writedowns on other loans held for sale of $2.2 million and net writedowns on foreclosed real estate totaling $2.2 million. ● Nonperforming and classified assets declined from $38.9 million and $104.9 million at June 30, 2012, respectively, to $25.1 million and $67.3 million at June 30, 2013, respectively. Nonperforming assets decreased $3.1 million from March 31, 2013 to June 30, 2013, primarily as a result of foreclosed real estate sales and writedowns on foreclosed real estate to fair value less estimated selling costs. 40 ● During the second quarter of 2013 and 2012, we realized gains of $331 thousand and $9.9 million on the sale of $28.2 million and $142.0 million in book value of investment securities, respectively. The 2013 sales were the result of a strategic decision to reduce the investment securities portfolio’s exposure to rising interest rates. The 2012 sales were part of a strategic decision to realize a portion of the unrealized gains on the investment securities portfolio to offset a portion of the credit losses resulting primarily from the sale of problem assets to various counterparties and the resulting impact on regulatory capital. The proceeds from both of these sales were reinvested in investment securities. ● Net interest income increased $142 thousand and net interest margin increased 36 basis points to 3.92%. The increase in net interest income was due to lower deposit costs and strategic reductions in higher priced certificate of deposit accounts. The increase was partially offset by a reduction in average loans and lower investment securities yields from the sale of investment securities during 2012. ● Mortgage-banking income declined $268 thousand in the second quarter 2013 from the second quarter 2012 primarily due to the impact of market value adjustments on mortgage derivatives. ● FDIC deposit insurance assessments declined from $446 thousand in the second quarter 2012 to $358 thousand in the second quarter 2013 as a result of a decline in our assessment base and an improved risk category. ● Salaries and personnel expense, excluding one-time expenses related to the revised Trust business model announced in April 2013 and other headcount reductions during the period, declined $192 thousand primarily as a result of reductions in medical insurance premiums and the use of contract labor. Financial Condition The discussion and analysis of our financial condition and results of operations herein is provided on a consolidated basis with commentary on business specific implications where more granular information is available. 41 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Balance Sheets (dollars in thousands) June 30, December 31, Dollar variance Percent variance (unaudited) Assets Cash and cash equivalents Cash and due from banks $ 62,668 $ 101,385 $ ) )% Total cash and cash equivalents 62,668 101,385 ) ) FHLB stock, at cost 1,380 1,811 ) ) Investment securities available for sale, at fair value 246,501 264,502 ) ) Mortgage loans held for sale 2,934 6,114 ) ) Other loans held for sale - 776 ) ) Loans, gross 741,355 738,282 3,073 0.4 Less: allowance for loan losses ) ) 607 ) Loans, net 724,137 720,457 3,680 0.5 Premises and equipment, net 24,052 24,796 ) ) Accrued interest receivable 3,502 3,910 ) ) Foreclosed real estate 8,296 10,911 ) ) Deferred tax asset, net 1,273 - 1,273 100.0 Other assets 10,479 10,794 ) ) Total assets $ 1,085,222 $ 1,145,456 $ ) )% Liabilities and shareholders' equity Liabilities Deposits Noninterest-bearing $ 188,197 $ 179,695 $ 8,502 4.7 % Interest-bearing 770,644 843,547 ) ) Total deposits 958,841 1,023,242 ) ) Retail repurchase agreements 18,312 15,357 2,955 19.2 Accrued interest payable 148 450 ) ) Other liabilities 8,805 8,027 778 9.7 Total liabilities 986,106 1,047,076 ) ) Shareholders' equity Preferred stock - Common stock 127 127 - - Capital surplus 143,975 143,342 633 0.4 Accumulated deficit ) ) 3,675 ) Accumulated other comprehensive loss, net of tax ) ) ) 53.2 Total shareholders' equity 99,116 98,380 736 0.7 Total liabilities and shareholders' equity $ 1,085,222 $ 1,145,456 $ ) )% Cash and Cash Equivalents Although cash and cash equivalent balances continue to be elevated as compared to historical levels, such balances decreased by $38.7 million at June 30, 2013 from December 31, 2012. This is primarily attributable to disbursements to fund a net reduction in deposits of $64.4 million. Carrying excess cash has a negative impact on our interest income since we currently only earn 25 basis points on our deposits with the Federal Reserve as compared to what we could earn investing this cash in assets that generate a greater return. Concentrations and Restrictions. In an effort to manage counterparty risk, we generally do not sell federal funds to other financial institutions because they are essentially uncollateralized loans. We regularly evaluate the risk associated with the counterparties to these potential transactions to ensure that we would not be exposed to any significant risks with regard to our cash and cash equivalent balances if we were to engage in any such transactions. Investment Securities Composition. The fair value of the investment securities available for sale portfolio represented 22.7% of total assets at June 30, 2013 and 23.1% of total assets at December 31, 2012. 42 The following table summarizes the amortized cost and fair value composition of our investment securities available for sale portfolio at the dates indicated (dollars in thousands). June 30, 2013 December 31, 2012 Amortized Fair % of Amortized Fair % of cost value total cost value total State and municipal $ 8,270 $ 8,403 3.4 % $ 11,247 $ 11,530 4.4 % Collateralized mortgage obligations (federal agencies) 111,617 108,203 43.9 122,444 123,508 46.7 Other mortgage-backed (federal agencies) 89,514 89,215 36.2 62,581 63,817 24.1 SBA loan-backed (federal agency) 40,455 40,680 16.5 65,828 65,647 24.8 Total investment securities available for sale $ 249,856 $ 246,501 100.0 % $ 262,100 $ 264,502 100.0 % The decline in fair value of the investment securities portfolio and resulting net unrealized loss at June 30, 2013 resulted from an increase in interest rates in June 2013 as a result of comments by the Federal Reserve indicating that quantitative easing programs may be scaled-back or terminated earlier than markets had previously been anticipating. While the investment securities portfolio is currently in an unrealized loss position, absent any credit losses, which we do not expect, we will recover the full principal amount of these securities if we hold them to maturity. As noted below, the average duration of the portfolio is 3.8 years, which we have kept relatively short in anticipation of rising interest rates. For the foreseeable future, we intend to maintain our portfolio invested ininvestment securities with shorter durations. Maturities. The following table summarizes the amortized cost and book yield of investment securities available for sale at June 30, 2013 by contractual maturity and estimated principal repayment distribution (dollars in thousands). State and municipal securities are organized based on contractual maturity. Principal amounts on collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are not due at a single maturity date and are subject to early repayment based on prepayment activity of underlying loans. Therefore, collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are organized based on estimated cash flows using current prepayment assumptions. Amortized cost Book yield Due in one year or less $ 4,036 3.6 % Due after one year through five years 3,149 3.5 Due after five years through ten years 1,085 1.9 Due after ten years - - State and municipal 8,270 3.3 Due in one year or less 13,903 1.5 Due after one year through five years 17,419 1.3 Due after five years through ten years 80,295 2.2 Due after ten years - - Collateralized mortgage obligations (federal agencies) 111,617 2.0 Due in one year or less 213 4.5 Due after one year through five years 68,829 1.3 Due after five years through ten years 18,433 1.1 Due after ten years 2,039 4.0 Other mortgage-backed (federal agencies) 89,514 1.3 Due in one year or less - - Due after one year through five years 9,786 1.4 Due after five years through ten years 19,119 1.8 Due after ten years 11,550 2.6 SBA loan-backed (federal agency) 40,455 1.9 Due in one year or less 18,152 2.0 Due after one year through five years 99,183 1.4 Due after five years through ten years 118,932 2.0 Due after ten years 13,589 2.8 Total investment securities available for sale $ 249,856 1.8 % Concentrations. The following table summarizes issuer concentrations of collateralized mortgage obligations for which aggregate fair values exceed 10% of shareholders’ equity at June 30, 2013 (dollars in thousands). Aggregate Aggregate Fair value as a % of Issuer amortized cost fair value shareholders' equity Freddie Mac $ 78,931 $ 76,407 77.1 % Ginnie Mae 28,560 27,669 27.9 43 The following table summarizes issuer concentrations of other mortgage-backed investment securities for which fair values exceed 10% of shareholders’ equity at June 30, 2013 (dollars in thousands). Aggregate Aggregate Fair value as a % of Issuer amortized cost fair value shareholders' equity Freddie Mac $ 10,196 $ 10,178 10.3 % Fannie Mae 12,802 12,768 12.9 Ginnie Mae 66,516 66,269 66.9 We had no investments in state and municipal investment securities issued by states that individually exceeded 10% of shareholders’ equity at June 30, 2013. Pledged. At June 30, 2013 and December 31, 2012, securities totaling $111.8 million and $108.2 million, respectively, were pledged to secure funds on deposit from municipalities. Lending Activities General. Gross loans continue to be the largest component of our assets and primary generator of interest income. The following table summarizes activity within gross loansat the dates and for the periods indicated (in thousands). Loans, gross Balance at December 31, 2012 $ 738,282 Additions: Loan originations net of paydowns and other reductions 8,186 Total additions 8,186 Reductions: Transfers to foreclosed real estate 1,471 Transfers to other loans held for sale 2,015 Net loans charged-off 1,627 Total reductions 5,113 Balance at June 30, 2013 $ 741,355 Loans, gross Balance at December 31, 2011 $ 773,558 Additions: Gross loans transferred from other loans held for sale 1,318 Total additions 1,318 Reductions: Transfers to foreclosed real estate 2,347 Paydowns and other reductions net of loan originations 10,353 Transfers to other loans held for sale 19,722 Net loans charged-off 18,468 Total reductions 50,890 Balance at June 30, 2012 $ 723,986 Prior to the Private Placement in 2010, we were focused on deleveraging the loan portfolio. We focused on this to both reduce concentration in commercial real estate and to shrink the balance sheet to reduce capital required to maintain our capital ratios in compliance with the Consent Order. The Consent Order was terminated in January 2013. Since the Private Placement, we have continued to focus on reducing our concentration in commercial real estate, but we have also been pursuing prudent new loan growth to utilize our excess cash balances and to generate a higher base on which to earn interest income. Presently, demand for new loans from credit-worthy borrowers is not yet consistent or sustained and, therefore, very competitive with reduced rates. We have experienced uneven but generally improved monthly loan origination volumes in 2012 and 2013 in certain products and markets, but it is too soon to know whether such improved origination activity is indicative of a continuing trend. 44 Other Loans Held for Sale. The following table summarizes activity within other loans held for sale and the related valuation allowance at the dates and for the periods indicated (in thousands). Valuation allowance Other loans held on other loans for sale, gross held for sale Balance at December 31, 2012 $ 2,288 $ 1,512 Additions: SBA loans transferred to other loans held for sale 2,015 - Total additions 2,015 - Reductions: Proceeds from sales of other loans held for sale 2,614 1,512 Proceeds from sales of SBA loans 2,222 - Gain on sales of other loans held for sale ) - Gain on sales of SBA loans ) - Total reductions 4,303 1,512 Balance at June 30, 2013 $ - $ - Valuation allowance Other loans held on other loans for sale, gross held for sale Balance at December 31, 2011 $ 16,739 $ 2,561 Additions: Gross loans transferred to other loans held for sale related to branch sales 7,508 - Other gross loans transferred to other loans held for sale 12,214 - Writedowns on other loans held for sale included in valuation allowance, net - 100 Total additions 19,722 100 Reductions: Proceeds from sales of other loans held for sale 14,592 874 Transfers to foreclosed real estate 1,814 - Other loans held for sale transferred to gross loans 1,327 9 Direct writedowns on other loans held for sale 2,434 - Net paydowns 70 - Total reductions 20,237 883 Balance at June 30, 2012 $ 16,224 $ 1,778 During 2012, we began originating and selling loans partially guaranteed by the SBA, an agency of the U.S. government. We anticipate that such lending will be a normal part of our business strategy going forward and may sell the guaranteed portion of these loans into the secondary market in accordance withour overall asset-liability management strategy. There were no SBA loans included in other loans held for sale at June 30, 2013 and December 31, 2012. At December 31, 2012, other loans held for sale consisted of two commercial real estate loans that were sold during the second quarter 2013 at a gain of $326 thousand. Loan Composition. In the tables below, loan classes are based on the FDIC’s classification code, and portfolio segments are an aggregation of those classes based on the methodology used by us to develop and document our allowance for loan losses. FDIC classification codes are based on the underlying loan collateral. The following table summarizes gross loans and other loans held for sale, categorized by portfolio segment, at the dates indicated (dollars in thousands). June 30, 2013 December 31, 2012 Total % of total Total % of total Commercial real estate $ 449,619 60.6 % $ 459,212 62.1 % Single-family residential 170,735 23.0 168,180 22.8 Commercial and industrial 63,993 8.6 51,661 7.0 Consumer 48,480 6.6 50,574 6.8 Other 8,528 1.2 9,431 1.3 Total loans $ 741,355 100.0 % $ 739,058 100.0 % Less: other loans held for sale - ) Loans, gross $ 741,355 $ 738,282 Mortgage loans serviced for the benefit of others totaled $384.8 million and $388.7 million at June 30, 2013 and December 31, 2012, respectively, and are not included in our Consolidated Balance Sheets since they are not owned by the Company. Concentrations. Since 2009, we have increased our monitoring of borrower and industry sector concentrations and are limiting additional credit exposure to these concentrations, in particular the segments of our loan portfolio secured by commercial real estate. In addition, our loan workout plans have and have had a particular focus on reducing our concentrations in these segments. Loan workout plans included the sale of certain classified loans during 2012, which resulted in a reduction in such concentrations. 45 At June 30, 2013, commercial real estate loans comprised 60.6% of gross loans and 376.2% of the Bank’s total regulatory capital and are primarily concentrated within nonfarm nonresidential commercial real estate. Pledged. To borrow from the FHLB, members must pledge collateral. Acceptable collateral includes, among other types of collateral, a variety of residential, multifamily, home equity lines and second mortgages and commercial loans. At June 30, 2013 and December 31, 2012, $201.0 million and $201.2 million of gross loans, respectively, were pledged to collateralize FHLB borrowings and letters of credit, of which $81.5 million and $79.9 million, respectively, were available as lendable collateral. At June 30, 2013 and December 31, 2012, $2.2 million and $2.5 million, respectively, of loans were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank of which $2.0 million and $2.2 million, respectively, were available as lendable collateral. Asset Quality . Given the negative credit quality trends that began in 2008 and accelerated during 2009 and 2010, we performed extensive analysis of our commercial loan portfolio with particular focus on commercial real estate loans. The analyses included internal and external loan reviews that required detailed, written analyses for the loans reviewed and vetting of the risk rating, accrual status and collateral valuation of loans by loan officers, our senior leadership team, external consultants and an external loan review firm. Of particular significance is that these reviews identified 57 individual loans that resulted in $97.5 million (51%) of the $191.9 million of net loan charge-offs and writedowns on other loans held for sale and foreclosed real estate recorded during the years 2009 through 2012. In general, these loans have one or more of the following common characteristics: ● Individually larger commercial real estate loans originated between 2004 and 2008 that were larger and more complex loans than we historically originated, ● Out-of-market loans, participated loans purchased from other banks or brokered loans brought to us by loan brokers, which were generally to non -clients for whom we generally had no pre -existing banking relationship, and/or ● Concentrated originations in commercial real estate including acquisition, development and construction loans by loan officers who did not have the level of specialized expertise necessary to more effectively underwrite and manage these types of loans. Our commercial real estate loan portfolio was negatively impacted by the challenging economic environment that began in 2008. This specific pool of loans is the primary contributor to our deteriorated asset quality, increased charge-offs and resulting net losses from 2009 to 2012. In addition, this pool of loans has exhibited a loss rate much higher than the remainder of the loan portfolio that is comprised of in-market loans to our ongoing clients that were underwritten by loan officers using our normal credit underwriting standards. Accordingly, as we evaluate the credit quality of the remaining loan portfolio, we do not currently believe that the higher loss rate incurred on this particular pool of loans is indicative of the loss rate to be incurred on the remainder of the loan portfolio. While asset quality measures remain at historically sub-par levels, such measures have improved significantly from their worst levels, particularly in light of the problem asset sales executed during 2012. 46 Nonperforming Assets. The following table summarizes nonperforming assets, by class, at the dates indicated (dollars in thousands). June 30, December 31, Commercial real estate Construction, land development and other land loans $ 3,970 $ 5,467 Multifamily residential 181 - Nonfarm nonresidential 5,196 3,732 Total commercial real estate 9,347 9,199 Single-family residential Single-family real estate, revolving, open end loans 912 816 Single-family real estate, closed end, first lien 3,494 4,442 Single-family real estate, closed end, junior lien 274 299 Total single-family residential 4,680 5,557 Commercial and industrial 2,494 826 Credit cards 5 17 All other consumer 225 247 Total consumer 230 264 Farmland and other 1 2 Total nonaccrual loans 16,752 15,848 Foreclosed real estate 8,296 10,911 Repossessed personal property 33 81 Total foreclosed real estate and repossessed personal property 8,329 10,992 Total nonperforming assets $ 25,081 $ 26,840 Less: nonaccrual other loans held for sale - ) Adjusted nonperforming assets $ 25,081 $ 26,064 Troubled debt restructurings included in nonaccrual loans above $ 2,484 $ 3,124 Loans* 741,355 739,058 Total assets 1,085,222 1,145,456 Total nonaccrual loans as a percentage of: loans* 2.26 % 2.14 % total assets 1.54 1.38 Total nonperforming assets as a percentage of: loans* and foreclosed real estate and personal property 3.35 % 3.58 % total assets 2.31 2.34 * includes gross loans and other loans held for sale, where applicable Nonaccrual loans are those loans for which payment in full of principal or interest is not expected. In most cases, loans are automatically placed in nonaccrual status when the loan payment becomes 90 days delinquent and no acceptable repayment arrangement has been made with the client. Loans may also be placed in nonaccrual status if we determine that a factor other than delinquency (such as imminent foreclosure or bankruptcy proceedings) causes us to believe that more than a normal amount of risk exists with regard to collectability. When the loan is placed in nonaccrual status, accrued interest income is reversed based on the effective date of nonaccrual status. Thereafter, any cash payments received on the nonaccrual loan are applied as a principal reduction until the entire unamortized basis of the loan has been recovered. Any additional amounts received are reflected in interest income. When the probability of future collectability on a nonaccrual loan declines, we may take additional collection measures including commencing foreclosure. Specific steps must be taken when commencing foreclosure action on loans secured by real estate, which takes time based on state-specific legal requirements. Total loans migrating into nonaccrual status were $74.2 million, $34.7 million, $11.5 million and $8.9 million for the years ended December 31, 2010, 2011, 2012, and the six months ended June 30, 2013, respectively. We believe this general trend in reduced loans migrating into nonaccrual status is an indication of improving credit quality in our overall loan portfolio and a leading indicator of reduced credit losses going forward. 47 Three loans with a balance greater than $1 million comprised 30% of our nonaccrual loans at June 30, 2013. All of these loans were out-of-market loans, and one was a purchased participation. The following table summarizes nonaccrual loans with balances greater than $1 million, by collateral type, at June 30, 2013. % of total nonaccrual loans Residential lots / golf course development 11 % Commercial use real estate 9 Collateral other than real estate 10 Total 30 % Additional interest income of $193 thousand and $348 thousand would have been reported during the three and six months ended June 30, 2013, respectively, had loans classified as nonaccrual during the period performed in accordance with their current contractual terms. As a result, our earnings did not include this interest income. The following table summarizes the foreclosed real estate portfolio, by class, at June 30, 2013 (in thousands). Construction, land development, and other land $ 6,799 Single-family residential 217 Nonfarm nonresidential 1,280 Total foreclosed real estate $ 8,296 Included in foreclosed real estate at June 30, 2013 were 77 developed residential lots with an aggregate net book value of $6.5 million in two separate communities related to one real estate development. In coordination with the owner of the development, we developed and began executing a marketing plan in August 2012to sell these lots. Due to the number of lots owned, change in ownership of the development in August 2012and the generally depressed state of the residential housing market, absent a bulk sale of the lots, we expect the resolution of these lots to occur over several years. Foreclosed real estate properties are being actively marketed with the primary objective of liquidating the collateral at a level that most accurately approximates fair value and allows recovery of as much of the unpaid principal balance as possible in a reasonable period of time. We generally obtain third party “as-is” appraisals on foreclosed real estate at the time it is classified as such if a recent appraisal has not been obtained within the most recent 12-month period. Loan charge-offs are recorded prior to or upon foreclosure to writedown the loans to fair value less estimated costs to sell. Until the time of disposition, we normally obtain updated appraisals annually. For some assets, additional writedowns have been taken based on receipt of updated third party appraisals for which appraised values continue to decline, although the rate of decline appears to be slowing and recent appraisals and sales generally indicate signs of stabilizing values. Based on currently available valuation information, the carrying value of these assets is believed to be representative of their fair value less estimated costs to sell, although there can be no assurance that the ultimate proceeds from the sale of these assets will be equal to or greater than the carrying values, particularly in the current economic environment. The following table summarizes changes in foreclosed real estate at the dates and for the periods indicated (in thousands). For the three months ended June 30, For the six months ended June 30, Foreclosed real estate, beginning of period $ 11,057 $ 26,701 $ 10,911 $ 27,663 Plus: New foreclosed real estate 201 1,885 1,471 4,161 Less: Proceeds from sale of foreclosed real estate ) Plus: Gain on sale of foreclosed real estate 33 302 90 318 Less: Writedowns and losses charged to expense ) Foreclosed real estate, end of period $ 8,296 $ 14,683 $ 8,296 $ 14,683 Writedowns charged to expense during the second quarter 2013 include writedowns of $1.7 million and $499 thousand related to the receipt of updated appraisals and the execution of sales contracts, respectively. Writedowns charged to expense during the six months ended June 30, 2013 include writedowns of $2.1 million and $593 thousand related to the receipt of updated appraisals and the execution of sales contracts, respectively. Troubled Debt Restructurings. Troubled debt restructurings are loans that have undergone concessionary adjustments and were restructured from their original contractual terms due to financial difficulty of the borrower (for example, a reduction in the contractual interest rate below that at which the borrower could obtain new credit from another lender). As part of our proactive actions to resolve problem loans and the resulting determination of our individual loan workout plans, we may restructure loans to assist borrowers facing cash flow challenges in the current economic environment to facilitate ultimate repayment of the loan and minimize our loss. Troubled debt restructurings totaled $29.2 million and $33.3 million at June 30, 2013 and December 31, 2012, respectively. 48 A t June 30, 2013, we had three loans that had been legally split into separate loans (commonly referred to as an A/B loan structure). Cumulative net charge-offs of $2.7 million have been recorded on these loans, none of which was charged-off during the six months ended June 30, 2013. As of June 30, 2013, all of the A loans are currently performing in accordance with their terms. The aggregate balances of the A and B loans at June 30, 2013 were $4.0 million and $3.2 million, respectively. Additionally, at June 30, 2013, the A and B loans for one of the three loans was accounted for as a troubled debt restructuring. Six individual loans greater than $1 million comprised $22.7 million (77.6%) of our troubled debt restructurings at June 30, 2013. Two of these loans experienced a term concession, two experienced rate and term concessions, one experienced rate and term concessions as well as principal curtailment and one experienced a reduction in principal. At June 30, 2013, all of the troubled debt restructurings individually greater than $1 million were performing as expected under the restructured terms. For additional disclosure regarding troubled debt restructurings, see Item 1. Financial Statements, Note 4, Loans. Potential Problem Loans. Potential problem loans (loans risk rated 6 and 7 under our risk rating system and therefore classified as substandard and doubtful) consist of commercial loans and consumer loans within the commercial relationships that are not already classified as nonaccrual for which questions exist as to the current sound worth and paying capacity of the client or of the collateral pledged, if any, that have a well-defined weakness or weaknesses that jeopardize the liquidation of the loan and are characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected. We monitor these loans closely and review performance on a regular basis. As of June 30, 2013 and December 31, 2012, total potential problem loans totaled $42.9 million and $48.9 million, respectively, of which $20.4 million and $20.1 million, respectively, were troubled debt restructurings. As of June 30, 2013, total potential problem loans have decreased 70.9% from the peak at June 30, 2010. Allowance for Loan Losses. The allowance for loan losses represents an amount that we believe will be adequate to absorb probable losses inherent in our loan portfolio as of the balance sheet date.Assessing the adequacy of the allowance for loan losses is a process that requires considerable judgment.Our judgment in determining the adequacy of the allowance is based on evaluations of the collectability of loans including consideration of factors such as the balance of impaired loans, the quality, mix, and size of our overall loan portfolio, economic conditions that may impact the overall loan portfolio or an individual borrower’s ability to repay, the amount and quality of collateral securing the loans, our historical loan loss experience and borrower and collateral specific considerations for loans individually evaluated for impairment. The allowance for loan losses decreased to $17.2 million, or 2.32% of gross loans, at June 30, 2013, compared to $17.8 million, or 2.41% of gross loans, at December 31, 2012. The decreasing coverage percentage at June 30, 2013 as compared to December 31, 2012 was the result of improvement in our credit quality and reflects a net reduction in the loan portfolio, an increasing proportion of commercial loans that have been originated under our improved underwriting standards and generally improving economic conditions. In general, during 2012 and the first six months of 2013 we experienced improving trends in certain credit quality statistics related to our loan portfolio, many of which were positively impacted by the sale of selected classified loans during 2012. Total loans migrating into nonaccrual status have declined from the elevated levels experienced in 2010 and 2011 and, as a result, nonaccrual loans of $16.8 million at June 30, 2013 represent an 85.2% reduction from the peak at March 31, 2010. In addition, the loss severity on individual problem loans has decreased as we obtain annual appraisals. To the extent such improvement in credit quality continues, we may further reduce our allowance for loan losses in future periods based on our assessment of the inherent risk in the loan portfolio at those future reporting dates. A reduction in the allowance for loan losses would also likely result in a lower provision for loan losses being recorded in future periods. Conversely, there can be no assurance that loan losses in future periods will not exceed the current allowance for loan losses or that future increases in the allowance for loan losses will not be required. Additionally, no assurance can be given that our ongoing evaluation of the loan portfolio, in light of changing economic conditions and other relevant factors, will not require significant future additions to the allowance for loan losses thus adversely impacting our business, financial condition, results of operations and cash flows. 49 While it appears that appraised values on commercial real estate have generally stabilized, some appraisals continue to indicate reduced values. Given our relatively heavy concentration in commercial real estate loans, including individually large loans, we continue to maintain an allowance for loan losses at an elevated amount compared to historical levels. The allowance for loan losses at June 30, 2013 and indirectly the provision for loan losses for the three and six months ended June 30, 2013, was determined based on the following specific factors, though this is not intended to be an all-inclusive list: ● The impact of the overall economic environment including within our specific geographic market, ● The cumulative impact of the extended duration of this economic environment on our clients, in particular commercial real estate loans for which we have a heavy concentration, ● The level of real estate development loans in which the majority of our losses have occurred, although such loans have decreased 74.0% since June 30, 2009 (peak quarter-end real estate development loans), ● The asset quality metrics of our loan portfolio included a higher than historical level of nonperforming assets at June 30, 2013, although, while still at an elevated level, nonperforming assets decreased 82.4% from the peak at March 31, 2010, ● The trend in our criticized and classified loans which, while still at an elevated level, decreased 18.1% and 6.0%, respectively, from March 31, 2013 and have declined in each of the last thirteen quarters, ● The trend and elevated level of the historical loan loss rates within our loan portfolio, ● The results of our internal and external loan reviews, and ● Our individual impaired loan analysis which identified: o Improving but continued stress on some borrowers given increasing lack of liquidity, limited bank financing and credit availability, and o Stabilizing but still depressed appraised values and market assumptions used to value real estate dependent loans. The following table summarizes activity within our allowance for loan losses, by portfolio segment, at the dates and for the periods indicated (dollars in thousands). Loans charged-off and recovered are charged or credited to the allowance for loan losses at the time realized. For the three months ended June 30, For the six months ended June 30, Allowance for loan losses, beginning of period $ 17,470 $ 23,388 $ 17,825 $ 25,596 Provision for loan losses 670 8,450 1,020 11,150 Loans charged-off Commercial real estate 294 11,470 758 15,221 Single-family residential 299 1,880 432 2,903 Commercial and industrial 335 228 374 302 Consumer 64 118 161 359 Other 135 158 350 319 Total loans charged-off 1,127 13,854 2,075 19,104 Recoveries Commercial real estate 37 25 68 104 Single-family residential 16 29 59 74 Commercial and industrial 25 89 35 108 Consumer 41 45 75 106 Other 86 106 211 244 Total loans recovered 205 294 448 636 Net loans charged-off 922 13,560 1,627 18,468 Allowance for loan losses, end of period $ 17,218 $ 18,278 $ 17,218 $ 18,278 Average loans, gross $ 738,053 $ 748,500 $ 737,210 $ 761,007 Total loans, gross 741,355 723,986 741,355 723,986 Nonaccrual loans (1) 16,752 24,176 16,752 24,176 Net loans charged-off as a percentage of average gross loans (annualized) 0.50 % 7.29 % 0.45 % 4.88 % Allowance for loan losses as a percentage of total loans, gross 2.32 2.52 2.32 2.52 Allowance for loan losses as a percentage of nonaccrual loans 102.78 75.60 102.78 75.60 (1) Includes $2.1 million of loans classified as other loans held for sale at June 30, 2012. In addition to loans charged-off in their entirety in the ordinary course of business, included within charge-offs were charge-offs on loans individually evaluated for impairment for the three months ended June 30, 2013 and 2012 totaling $296 thousand and $10.7 million, respectively and for the six months ended June 30, 2013 and 2012 totaling $408 thousand and $14.9 million, respectively. The determination was made to take charge-offs on certain collateral dependent loans based on the status of the underlying real estate projects or our expectation that these loans would be foreclosed on and we would take possession of the collateral. The loan charge-offs were recorded to reduce the carrying balance of the loans to the fair value of the underlying collateral less estimated costs to sell, which are generally based on third party appraisals. 50 We analyze certain individual loans within the portfolio and make allocations to the allowance for loan losses based on the individual loan’s specific factors and other circumstances that impact the collectability of the loan.The population of loans evaluated for potential impairment includes all loans that are currently or have previously been classified as troubled debt restructurings, all loans with Bank-funded interest reserves and significant individual loans classified as doubtful or in nonaccrual status. At June 30, 2013, we had four loan relationships totaling $16.0 million with a Bank-funded interest reserve. None of these loans were categorized as impaired at June 30, 2013. In situations where a loan is determined to be impaired because it is probable that all principal and interest due according to the terms of the loan agreement will not be collected as scheduled, the loan is excluded from the general reserve calculation and is evaluated individually for impairment.The impairment analysis is based on the determination of the most probable source of repayment, which is typically liquidation of the underlying collateral, but may also include the present value of estimated future cash flows or, in rare cases, the fair value of the loan itself. At June 30, 2013 and December 31, 2012, impaired loans totaled $46.6 million and $42.1 million, respectively, of which $29.2 million and $33.3 million, respectively, were classified as troubled debt restructurings. The increase in impaired loans fromDecember 31, 2012 to June30, 2013 was primarily the result of the addition of one loan with a carryingbalance of $1.6 million before the application of any specific allowance for loan losses. At June 30, 2013, $25.0 million of our loans evaluated individually for impairment were valued based on the estimated fair value of collateral and $18.5 million were valued based on the present value of estimated future cash flows. Generally for larger impaired loans valued based on the value of the collateral, current appraisals performed by approved third party appraisers are the basis for estimating the fair value of the collateral.However, in situations where a current appraisal is not available, we use the best available information (including recent appraisals for similar properties, communications with qualified real estate professionals, information contained in reputable trade publications and other observable market data) to estimate the fair value.The estimated costs to sell the property are then deducted from the appraised value to arrive at the net realizable value of the loan used to calculate the loan’s specific reserve. For disclosure regarding the changes in the allowance for loan losses and recorded investment in gross loans, see Item 1. Financial Statements, Note 4, Loans. Portions of the allowance for loan losses may be allocated to specific loans or portfolio segments. However, the entire allowance for loan losses is available for any loan that, in our judgment, should be charged-off. While we utilize the best judgment and information available to us, the ultimate adequacy of the allowance for loan losses depends on a variety of factors beyond our control including the performance of our loan portfolio, the economy, changes in interest rates and the view of the regulatory authorities toward loan classifications. Premises and Equipment, net and Long-Lived Assets Held for Sale Premises and equipment, net decreased $744 thousand (3.0%) during the six months ended June 30, 2013, while long-lived assets held for sale remained unchanged during the same period. We arecurrently marketing for sale a vacant parcel of land with a net book value of $562 thousand and a Bank-owned branch facility with a net book value of $123 thousand which are classified as long-lived assets held for sale and included in Other assets in the Consolidated Balance Sheets. Net Deferred Tax Asset Without regard to any valuation allowance, a net deferred tax asset of $31.8 million wasrecorded in our Consolidated Balance Sheet as of June 30, 2013. This net deferred tax asset primarily includes, among other things, the after-tax impact of net operating losses generated in 2010, 2011 and 2012 and the effect of realized built-in losses generated in those years. A portion of the deferred tax asset was offset by a valuation allowance of $30.5 millionas a result of uncertainty surrounding the ultimate realization of these tax benefits. The need for a valuation allowance is based on our cumulative tax losses since the quarter ended June 30, 2009, net operating loss carryforward limitations, the level of projected future taxable income and available tax planning strategies.
